        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 1 of 91



1
     Roger Flynn (CO Bar # 21078) (Pro Hac Vice Application Pending)
2    Jeffrey C. Parsons (CO Bar #30210) (Pro Hac Vice Application Pending)
     WESTERN MINING ACTION PROJECT
3    P.O. Box 349; 440 Main Street, #2
4    Lyons, CO 80540
     (303) 823-5738
5    wmap@igc.org
6
     Susan B. Montgomery (AZ Bar # 020595)
7    Robyn L. Interpreter (AZ Bar # 020864)
     MONTGOMERY & INTERPRETER, PLC
8    3301 E. Thunderbird Rd.
9    Phoenix, AZ 85032
     (480) 513-6825
10   smontgomery@milawaz.com
     rinterpreter@milaz.com
11
12   Additional Plaintiffs’ Counsel Listed in Signature Block Below

13                        IN THE UNITED STATES DISTRICT COURT
14                            FOR THE DISTRICT OF ARIZONA
                                    PHOENIX DIVISION
15
     ARIZONA MINING REFORM COALITION;              )
16   INTER TRIBAL ASSOCIATION OF                   )        Case No.

17   ARIZONA, INC.; EARTHWORKS;                    )
     CENTER FOR BIOLOGICAL DIVERSITY;              )        COMPLAINT FOR VACATUR,
18   ACCESS FUND; and GRAND CANYON                 )        DECLARATORY AND
     CHAPTER OF THE SIERRA CLUB,                   )        INJUNCTIVE RELIEF
19                                                 )
                          Plaintiffs               )
20
           vs.                                     )
21                                                 )
22   UNITED STATES FOREST SERVICE, an              )
     agency in the U.S. Department of Agriculture; )
23   NEIL BOSWORTH, Supervisor of the Tonto        )
     National Forest; and TOM TORRES, Acting       )
24   Supervisor, Tonto National Forest             )
25                                                 )
                          Defendants.              )
26   ______________________________________
                                                   )
27
28

                                                                                     1
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 2 of 91



1                                         INTRODUCTION
2           1.      On January 15, 2021, with only five days left in the Trump Administration,
3    the Defendant United States Forest Service (“Forest Service” or “Agency”), Tonto National
4    Forest, issued its Final Environmental Impact Statement (“FEIS”) governing its review of
5    the “Resolution Copper Project and Land Exchange” and related Forest Service proposed
6    approvals of pipelines, roads, electrical transmission lines, infrastructure and other uses of
7    federal public land associated with the proposed Resolution Copper Mine. The Exchange
8    would give to multinational mining conglomerate, London-based Rio Tinto Corp. and
9    related companies (“Rio Tinto,” “Resolution,” or “Resolution Copper”) over 2,400 acres of
10   federal land within the Tonto National Forest.
11          2.      The Exchange and related Forest Service approvals would facilitate Rio
12   Tinto’s proposed mine known as the Resolution Copper Mine (“Resolution Copper Mine,”
13   “Project” or “Mine”). The Mine would pump and dewater groundwater and completely
14   obliterate sacred land, Oak Flat, by creating a roughly two-mile-wide and 1,000 foot deep
15   crater from the “block cave” mine operation. This mining method would involve
16   excavating ore 4,500 to 7,000 feet underground within the exchanged parcel and then
17   collapsing the void areas created by the excavation. The result would be a massive,
18   permanent crater. The Mine would transform Oak Flat, which has since time immemorial,
19   been a place of profound religious, cultural, and historical significance, sacred to indigenous
20   people, including the Western Apache and the Yavapai Peoples, into a rubbleized crater,
21   whose steep and unstable slopes would forever remain unsafe for human use.
22          3.      The faulty FEIS and Project review, hurried through to completion in the
23   waning days of the Trump Administration, is deficient in numerous critical areas, and
24   violates multiple federal laws. As just one example of its rush-to-complete, the agency
25   completely changed its regulatory structure for reviewing the Project in late 2020 but never
26   provided any public review of the regulatory switch, despite the critical public land issues
27   the 11th-hour reversal raises.
28

                                                                                                      2
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 3 of 91



1              4.   Additional problems with the FEIS include its: legally erroneous “purpose
2    and need” that governed the Forest Service’s review of the Project; failure to provide for
3    and analyze a full range of reasonable alternatives; failure to provide a full analysis of the
4    impacts of those alternatives; failure to apply the full scope of federal laws applicable to the
5    Project; improper regulation and review of the Project and infrastructure under erroneous
6    interpretations of federal law; failure to include any information or opportunity to comment
7    on the appraisals that Congress required to be completed (including the additional Non-
8    Federal lands that may be conveyed to the United States based on the appraisals); failure to
9    adequately analyze connected actions and the direct, indirect, and cumulative impacts from
10   the Exchange and Project; and failure to take the required “hard look” under the National
11   Environmental Policy Act (“NEPA”), as well as otherwise violating federal law as noted
12   herein.
13             5.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                      3
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 4 of 91



1    Oak Flat, shown above, is located within the Tonto National Forest east of the town of
2    Superior, Arizona.
3            6.     The Oak Flat area is a place of profound religious, cultural, and historic
4    significance to the San Carlos Apache Tribe and other Indian tribes, nations, and
5    communities in Arizona, including the White Mountain Apache Tribe, the Tonto Apache
6    Tribe, the Fort McDowell Yavapai Nation and others. See Hearing before the
7    Subcommittee on Public Lands and Forests of the Committee on Energy and Natural
8    Resources, United States Senate on S.409, 111th Cong., S. Hrg. 111-65 (June 17, 2009); see
9    also Record of Hearing Before Subcommittee on National Parks, Forests and Public Lands
10   in the U.S. House Natural Resources Committee regarding H.R. 3301, 110th Cong., Serial
11   No. 110-52 (November 1, 2007).
12           7.     Oak Flat lies within the ancestral lands of the San Carlos Apache Tribe, just
13   west of the San Carlos Apache Reservation. The San Carlos Apache Reservation is home
14   to more than 17,000 enrolled Tribal members.
15           8.     Apache People call Oak Flat “Chich’il Bildagoteel,” or “a Flat with Acorn
16   Trees” and it lies at the heart of T’iis Tseban Country, which is associated with at least
17   eight Apache clans, and two Western Apache bands, the Pinal Band and the Aravaipa
18   Band.
19           9.     Because of its importance to the Apache Tribe and other tribes, nations and
20   communities, Oak Flat is included in the National Register of Historic Places as a
21   Traditional Cultural Property (“TCP”) under Section 106 of the National Historic
22   Preservation Act, 16 U.S.C. § 470 et seq. (“NHPA”), and it meets the criteria to be
23   identified as a “sacred site” within the meaning of Executive Order 13007, Indian Sacred
24   Sites, May 24, 1996, 61 Fed. Reg. 26771 (“E.O. 13007”), the American Indian Religious
25   Freedom Act, 42 U.S.C. § 1996, et. seq. (“AIRFA”), and related laws, regulations and
26   policies.
27           10.     The religious and cultural importance of the Oak Flat area does not reside
28   in isolated spots, but rather in the area as a whole. For the Apache People, the area of “Oak

                                                                                                     4
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 5 of 91



1    Flat” is bounded to the west by (and including) the large escarpment known as “Dibecho
2    Nadil” or “Apache Leap” and on to the east by (and including) Gan Bikoh, which means
3    “Crowndancers Canyon,” though it is often referred to by Apache People as “Ga’an
4    Canyon” and by non-Indians and in the FEIS as “Devil’s Canyon.” Oak Flat is bounded to
5    the north by (and including) Gan Daszin or “Crowndancer Standing,” which is delineated
6    on most maps as “Queen Creek Canyon.”
           11.
7
8
9
10
11
12
13
14
15
16
17
18
19
     Ga’an Canyon, as referred to by Apache People, which bounds Oak Flat to the east and
20   would suffer long term loss of water, seeps and springs as a result of Resolution’s
     groundwater pumping. A large mine waste pipeline would span the Canyon.
21
           12.     The ancient oak grove at Oak Flat provides an abundant source of acorns
22
     that, for many centuries and even today, provides an important traditional food source for
23
     the Apache People. There are also hundreds of plants and other living things in the Oak
24
     Flat area that are essential elements of the Apache religion and culture. Some of these
25
     plants are medicines known to and harvested only by gifted Apache herbalists. Although
26
     these plants can be gathered in other areas, Apaches believe that only plants within the Oak
27
     Flat area are imbued with the unique power of this area.
28

                                                                                                    5
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 6 of 91



1           13.       Oak Flat is also recognized for its beauty and importance to outdoor
2    enthusiasts, including members of Plaintiff groups who value it for outdoor recreation and
3    as a place of unique biological diversity. Oak Flat attracts rock-climbers from around the
4    country as it contains numerous large boulders and outcrops. In the campground and picnic
5    area, ancient oak trees provide shade for hikers, campers, and picnicking families, and give
6    sanctuary to many important bird species. Sitting at an approximate elevation of 4,200 to
7    4,600 feet above sea level, Oak Flat is a cool respite for the many travelers and visitors
8    from Phoenix and elsewhere, who often recreate at Oak Flat and in the surrounding Forest
9    Service lands.
10          14.       Wildlife cameras have documented a wide variety of wildlife at Oak Flat,
11   including mountain lion, bear, and coatimundi. Nearby lands provide important wildlife
12   habitat for Federally listed endangered and threatened species such as the southwestern
13   willow flycatcher, yellow billed-cuckoo, Gila chub, Arizona hedgehog cactus, and ocelot.
14   Over 170 bird species have been documented at Oak Flat.
15          15.       The “block-cave” mine method and the resulting crater will forever
16   transform and obliterate Oak Flat:
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                    6
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 7 of 91



1
2
3
4
5
6
7
8
9
10
11
12
13
14   Before and After Graphics of Resolution Copper Mine. 1
15          16.      In addition to destroying the sacred lands of Oak Flat, thousands of
16   additional acres would become permanent unlined waste dumps, buried under nearly 1.4
17   billion tons of toxic waste covering six square miles behind a 490-foot-high dam. This
18   toxic sludge would travel through 19 miles of pipeline, traversing desert canyons, including
19   Ga’an Canyon, and washes to reach this permanent dump location that is upstream and
20   upgradient of the Gila River southeast of the mining area. The Project would also include a
21   new 22-mile pipeline to transport the copper ore concentrate west/southwest towards the
22   town of Magma for further processing and shipment. See generally, FEIS at 10-11 (Project
23   description).
24
25
     1
       Graphics From Written Testimony of James Wells, PhD, Environmental Geologist, L.
26   Everett & Associates, Environmental Consultants, Testimony before House Natural
27   Resources Subcommittee on Indigenous Peoples of the United States Hearing on “The
     Irreparable Environmental and Cultural Impacts of the Proposed Resolution Copper Mining
28   Operation” 12 (Mar. 12, 2020) available at
     https://naturalresources.house.gov/download/0312-witness-testimony-dr-wells.
                                                                                                    7
           Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 8 of 91



1             17.     The Project would use massive amounts of water. The estimated total
2    quantity of water needed for the life of the mine (construction through closure) ranges from
3    up to 677,000 acre-feet (“AF”) as analyzed in the FEIS to as much as 786,626 AF predicted
4    in Resolution’s mine plan. 2 The water would be consumed from various sources, including
5    from mine dewatering and groundwater pumping. Much of the water consumed by the
6    Project would be pumped from the groundwater underlying the heart of the East Salt River
7    Valley.
8             18.     The Exchange and Project would perpetrate a systematic violation of
9    Chich’il Bildagoteel (Oak Flat) through mining, drilling, groundwater pumping (resulting
10   in severe impacts to water resources), grading, construction, road building and expansion,
11   traffic, light and noise pollution, sediment and erosion, and other activities. These activities
12   would result in the physical destruction of Oak Flat, forever changing the character of Oak
13   Flat relative to its crucial role in Apache religion and culture, and the introduction of
14   auditory, visual and atmospheric disturbances that would profoundly diminish the integrity
15   of this special place (both as a “Traditional Cultural Property” under the National Historic
16   Preservation Act and sacred site) for Tribal members.
17            19.     The Mine and Exchange have long been opposed by the San Carlos Apache
18   Tribe, whose reservation is located just east of the Exchange area, along with essentially all
19   other Native American Tribes in Arizona, including all of the Member Tribes of Plaintiff,
20   the Inter Tribal Association of Arizona, Inc. (“ITAA”), which, through ITAA or its sister
21   organization, the Inter Tribal Council of Arizona, Inc., has testified in Congress against the
22   Exchange and enacted resolutions in opposition to the Exchange and Mine.
23            20.     The significance of Oak Flat has been long recognized. In 1955, 760-acres
24   of Forest Service managed lands that are included in the Exchange and would be
25   permanently damaged by the Mine, were withdrawn from mining and mineral entry by the
26   Eisenhower Administration as the “Oak Flat Withdrawal Area” in Public Land Order 1229.
27   The withdrawal prevented mining companies, such as Rio Tinto, from conducting mineral
28
     2
         An acre-foot of water equals roughly 325,851 gallons.
                                                                                                      8
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 9 of 91



1    exploration or other mining-related activities at or underneath the Withdrawal Area. That
2    withdrawal is still in place today and until the Exchange occurs, no mining on or under
3    these lands can be authorized.
4           21.     After a decade of lobbying to acquire these sacred lands around the copper
5    deposit that Rio Tinto seeks to mine, a rider was added to a must-pass appropriations bill
6    for the Defense Department leading to Congressional authorization of the Exchange. But
7    Congress expressly conditioned the Exchange on the Forest Service issuing the FEIS in full
8    compliance with the terms of the Act and all applicable laws. See Section 3003 of the Carl
9    Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year
10   2015 for fiscal year 2015. Pub. L. 113-291 (“NDAA” or “Section 3003”). And it is only
11   after such a lawful document is issued that the Exchange clock could start, providing 60
12   days for the Secretary of Agriculture to execute the Exchange. §3003(c)(10) (“Not later
13   than 60 days after the publication of the final environmental impact statement, the Secretary
14   [of Agriculture] shall convey all right, title, and interest of the United States in and to the
15   Federal land to Resolution Copper.”).
16          22.     The exchange parcel to be conveyed to Resolution Copper includes not only
17   the Oak Flat Withdrawal Area but also Forest Service surface lands that lie above the
18   copper deposit subsurface. This collective 2,422-acre tract of land is known as the “Oak
19   Flat Federal Parcel” in the NDAA.
20          23.     Although Congress directed the Forest Service to exchange the federal
21   parcels at and around Oak Flat as described in the NDAA, Congress required all federal
22   agencies to otherwise comply with all applicable laws, for both the review and approval of
23   the Exchange, as well as for Resolution’s plans for facilities related to the Mine, such as
24   tailings impoundments, mine shafts, pipelines, electrical transmission lines and facilities,
25   roads, water use, and other activities.
26          24.     The NDAA also placed significant restrictions on the Forest Service’s
27   approval of the Exchange and Resolution’s mining infrastructure plans, including that a
28   single FEIS that is fully compliant with all federal laws, including the National

                                                                                                       9
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 10 of 91



1    Environmental Policy Act (“NEPA”), 42 U.S.C. 4321 et seq., is to be the basis for all
2    decisions under federal law related to the Exchange and the Mine. See NDAA §3003(c)(9)
3    (“the Secretary shall carry out the land exchange in accordance with the requirements of the
4    National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).”
5           25.      According to the NDAA:
6                   Prior to conveying Federal land under this section, the Secretary shall
7                   prepare a single environmental impact statement under the National
                    Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), which shall
8                   be used as the basis for all decisions under Federal law related to the
                    proposed mine and the Resolution mine plan of operations and any
9
                    related major Federal actions significantly affecting the quality of the
10                  human environment, including the granting of any permits, rights-of-
                    way, or approvals for the construction of associated power, water,
11                  transportation, processing, tailings, waste disposal, or other ancillary
12                  facilities.
     §3003(c)(9).
13
            26.      Thus, the agency cannot defer or postpone the review of any aspect of the
14
     Exchange or the Project to a future public or agency process, as Congress directed that all
15
     aspects be analyzed in “a single environmental impact statement.” Id. Yet as shown herein,
16
     that is what the Forest Service has done, by deferring and postponing full consideration of
17
     the baseline conditions, connected actions, direct, indirect, and cumulative impacts,
18
     mitigation measures and analysis, and other aspects of the Exchange and Project.
19
            27.      Notably, the NDAA did not authorize, require, or otherwise direct the Forest
20
     Service or any other agency to approve the mine plan of operations (“PoO”) (also called the
21
     General Plan of Operations (“GPO”)), Special Uses, Rights-of-Way (“ROWs”), Clean
22
     Water Act Section 404 permit, or any other permits or approvals required for the Project’s
23
     infrastructure and facilities.
24
            28.      Another critical limiting factor for this Exchange is Congress’ express
25
     requirement that the Forest Service cannot approve the Exchange until the lands to be
26
     obtained by Resolution (known as the “Federal Land”) and the lands to be obtained by the
27
28

                                                                                                   10
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 11 of 91



1    federal government (known as the “Non-Federal Land”) are subject to completed
2    appraisals.
3           29.     The FEIS’ and the Forest Service’s review of the Exchange and Project are
4    legally deficient despite §3003(c)’s requirement that all agencies comply with federal laws
5    including NEPA.
6           30.     The Forest Service relied on the FEIS to issue, also on January 15, 2021, a
7    Draft Record of Decision (“DROD”) for the Project. As shown herein, the FEIS
8    improperly limited its review based on an incorrect analysis of the Agency’s authority over
9    the Project and its related facilities and activities that was the basis for the DROD.
10          31.     Plaintiffs seek vacatur and declaratory and injunctive relief against the Forest
11   Service and Federal Defendants. Federal Defendants’ actions and decisions fail to comply
12   with applicable law, are arbitrary, capricious, an abuse of discretion, not in accordance with
13   the law, in excess of statutory authority, and without observance of the procedure required
14   by law and, thus, should be set aside. 5 U.S.C. § 706(2).
15          32.     Recently, two separate lawsuits have been filed in this District challenging
16   the Forest Service’s actions and inactions regarding the Exchange and Project. See Apache
17   Stronghold v. United States of America, 21-CV-00050-SPL (filed January 12, 2021); San
18   Carlos Apache Tribe v. U.S. Forest Service, 21-CV-00068-DWL (filed January 14, 2021).
19                                     JURISDICTION AND VENUE
20          33.     This suit challenges the Forest Service’s failure to comply with mandatory
21   procedural and substantive requirements of federal law. These violations include failure to
22   comply with the National Environmental Policy Act, 42 U.S.C. §§ 4321 et seq. (“NEPA”);
23   Section 3003 of the NDAA; the Forest Service Organic Administration Act of 1897, 16
24   U.S.C. §§ 475, 478, 551 (“Organic Act”); the Federal Land Policy and Management Act of
25   1976, 43 U.S.C. §§ 1701 et seq. (“FLPMA”); the Administrative Procedure Act (“APA”), 5
26   U.S.C. §§ 701-706, and the implementing regulations and policies of these laws.
27          34.     Jurisdiction over this action is conferred by 28 U.S.C. § 1331 (federal
28   question), § 2201 (declaratory relief), and § 2202 (injunctive relief).

                                                                                                   11
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 12 of 91



1           35.    Venue is properly before the District of Arizona pursuant to 28 U.S.C. §§
2    1391 (b) and (e). The Forest Service office that issued the FEIS and related decisions and
3    the named defendants are located in Arizona. The Project is located in Pinal and Gila
4    Counties, Arizona. Plaintiffs’ offices and members reside in Arizona.
5           36.    The requested relief would redress Plaintiffs’ actual, concrete injuries caused
6    by the Forest Service’s failure to comply with duties mandated by NEPA, the other federal
7    laws noted herein, and their implementing regulations and policies.
8           37.    The challenged agency actions are subject to judicial review pursuant to 5
9    U.S.C. §§ 702, 704, & 706.
10                                               PARTIES
11          38.    Plaintiff Arizona Mining Reform Coalition (“AMRC”) works in Arizona to
12   improve state and federal laws, rules, and regulations governing hard rock mining to protect
13   communities and the environment. AMRC works to hold government agencies and mining
14   operations to the highest environmental and social standards to provide for the long term
15   environmental, cultural, and economic health of Arizona.
16          39.    Plaintiff Inter Tribal Association of Arizona, Inc. (“ITAA”), is an intertribal,
17   non-profit organization composed of 21 federally recognized Tribes with lands located
18   primarily in Arizona, as well as in California, New Mexico, and Nevada. The ITAA’s
19   Member Tribes have worked together since 1952 to provide a united voice for Tribes on
20   matters of common concern, and have stood in united opposition to the Resolution Copper
21   Mine and Land Exchange Project for over 15 years. The representatives of ITAA are the
22   highest elected tribal officials from each of the Member Indian Tribes, including tribal
23   chairpersons, presidents, and governors. ITAA’s Member Tribes are the Ak-Chin Indian
24   Community, the Cocopah Tribe, the Colorado River Indian Tribes, the Fort McDowell
25   Yavapai Nation, the Fort Mojave Indian Tribe, the Gila River Indian Community, the
26   Havasupai Tribe, the Hopi Tribe, the Hualapai Indian Tribe, the Kaibab Band of Paiute
27   Indians, the Pascua Yaqui Tribe, the Quechan Tribe, the Salt River Pima-Maricopa Indian
28   Community, the San Carlos Apache Tribe, the San Juan Southern Paiute Tribe, the Tohono

                                                                                                  12
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 13 of 91



1    O’odham Nation, the Tonto Apache Tribe, the White Mountain Apache Tribe, the Yavapai-
2    Apache Nation, the Yavapai-Prescott Indian Tribe, and the Zuni Tribe.
3           40.     Plaintiff Access Fund is the national advocacy organization that works to
4    keep U.S. climbing areas open and conserves the climbing environment. Founded in 1990,
5    the Access Fund works with more than 135 affiliated local climbing organizations around
6    the country in supporting and representing more than 7 million climbers nationwide in all
7    forms of climbing: rock, ice, mountaineering, and bouldering.
8           41.     Plaintiff Center for Biological Diversity (“Center”) is a non-profit public
9    interest organization with headquarters located in Tucson, Arizona, representing more than
10   80,000 members dedicated to the conservation and recovery of threatened and endangered
11   species and their habitats. The Center works through science, law, and policy to secure a
12   future for all species, great or small, hovering on the brink of extinction. The Center has
13   long-standing interest in projects of ecological significance undertaken in the National
14   Forests of the Southwest, including proposed mining projects.
15          42.     Plaintiff Earthworks is a nonprofit organization dedicated to protecting
16   communities and the environment from the adverse impacts of mineral and energy
17   development while promoting sustainable solutions. Earthworks stands for clean air, water
18   and land, healthy communities, and corporate accountability. Earthworks supports
19   solutions that protect both the Earth’s resources and our communities.
20          43.     Plaintiff Sierra Club is one of the nation’s oldest and most influential
21   grassroots organizations whose mission is “to explore, enjoy, and protect the wild places of
22   the earth; to practice and promote the responsible use of the earth’s ecosystems and
23   resources; and to educate and enlist humanity to protect and restore the quality of the
24   natural and human environments.” Sierra Club has more than 2.4 million members and
25   supporters with 35,000 in Arizona as part of the Grand Canyon (Arizona) Chapter. Its
26   members have long been committed to protecting and enjoying the Tonto National Forest.
27          44.     Plaintiffs have long-standing interests in the proper and lawful management
28   of the National Forests, especially the Tonto National Forest near and adjacent to the town

                                                                                                   13
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 14 of 91



1    of Superior, including the lands within the Project and Exchange area. Plaintiffs also have
2    long-standing interests in the proper implementation of NEPA and federal public land
3    management laws. Members, officers, staff, and supporters of Plaintiffs participate in a
4    wide range of aesthetic, scientific research, recreational, commercial, and traditional,
5    religious and cultural activities on the Tonto National Forest and within and adjacent to the
6    lands proposed to be impacted by the Exchange and Project activities reviewed in the FEIS.
7           45.     Plaintiffs’ members, officers, staff, and supporters hike, rock climb, guide
8    commercial clients, picnic, conduct cultural and religious ceremonies, appreciate scenery,
9    solitude, and quiet, engage in scientific research projects, and view and value wildlife, in
10   the lands at the site of the Exchange, Project operations, and related infrastructure,
11   including waters adversely affected by the Exchange and Project (such as Ga’an Canyon,
12   Queen Creek, Mineral Creek, and springs and seeps that will suffer severe loss or
13   elimination of flows). Plaintiffs’ members, officers, staff, and supporters have concrete
14   plans to continue pursuing these activities on the specific lands and transportation and
15   infrastructure routes impacted by the Exchange and Project operations. These uses will be
16   immediately and irreparably diminished or eliminated altogether by the Exchange and
17   Project operations. Many of Plaintiffs’ members live in the town of Superior and in Queen
18   Valley near the Project area that will be adversely affected by the Exchange and the Project,
19   while the Mine and all of its infrastructure would exist within the ancestral lands of ITAA’s
20   Member Tribes.
21          46.     Plaintiffs fully participated in the Agency’s public review process and
22   submitted detailed comments during the Forest Service review of the Exchange and Project,
23   including hundreds of pages of comments, with exhibits, on the Draft EIS in 2019.
24   Plaintiffs submitted additional comments, information, and exhibits to the Forest Service in
25   2020 prior to the issuance of the FEIS. The Forest Service’s failure to properly and fully
26   involve the public during the FEIS and Exchange and Project review process has violated
27   Plaintiffs’ and their members’ procedural rights under NEPA, FLPMA, the APA, Section
28   3003 of the NDAA, and related laws and regulations.

                                                                                                    14
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 15 of 91



1            47.     The interests of Plaintiffs and their members, officers, staff, and supporters
2    in this matter are substantial and are adversely affected by Defendants’ failure to comply
3    with NEPA, Section 3003 of the NDAA, FLPMA, the 1897 Organic Act, the APA, and by
4    the Exchange and Project activities. The requested relief will redress the injuries of the
5    Plaintiffs, and their members, officers, staff, and supporters.
6            48.     The failure of the Federal Defendants to comply with the public and agency
7    review requirements of NEPA, Section 3003 of the NDAA, FLPMA, Organic Act, and
8    their implementing regulations also adversely affects and injures Plaintiffs and their
9    members’ ability to fully participate in the agency’s decision-making as mandated by these
10   laws.
11           49.     Defendant, United States Forest Service, is a federal agency within the U.S.
12   Department of Agriculture. The Forest Service is responsible for the management of the
13   National Forests, including the Tonto National Forest. As part of its management
14   responsibility, the Forest Service must ensure that activities it reviews and authorizes on the
15   Tonto National Forest comply with NEPA, FLPMA, the Organic Act, the APA, and the
16   other federal laws noted herein. On January 15, 2021, the Tonto National Forest issued the
17   challenged FEIS. Mr. Bosworth and Mr. Torres have management responsibilities for the
18   Tonto National Forest and are responsible for the issuance of the FEIS and Draft ROD, and
19   are sued in their official capacities.
20
21   The Massive Size, Scale, and Impacts of the Resolution Project
22           50.     Resolution Copper is proposing to develop one of the largest mining projects
23   in U.S. history. Resolution’s Project includes the mine site itself, as well as associated
24   infrastructure, large power transmission lines, dewatering operations, numerous high-
25   capacity groundwater pumping wells, waste and ore concentrate delivery pipelines,
26   transportation corridors and roads, and a massive tailings waste storage facility.
27           51.     According to the Forest Service: “it is expected that one of the largest copper
28   mines in the United States would be established on the exchange parcel, with an estimated

                                                                                                      15
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 16 of 91



1    surface disturbance of 6,951 acres (approximately 11 square miles). It would also be one of
2    the deepest mines in the United States, with mine workings extending 7,000 feet beneath
3    the surface.” FEIS at 3.
4           52.       “The project would progress through three distinct phases: construction
5    (mine years 1 to 9), operations, also referred to as the production phase (mine years 6 to
6    46), and reclamation (mine years 46 to 51–56).” FEIS at ES-3.
7           53.       Resolution would mine:
8                 1.4 billion tons of ore and produce[] 40 billion pounds of copper using a
                  mining technique known as panel caving. Using this process, a network
9                 of shafts and tunnels is constructed below the ore body. Access to the
10                infrastructure associated with the panel caving would be from vertical
                  shafts in an area known as the East Plant Site, which would be
11                developed adjacent to the Oak Flat Federal Parcel. This area would
12                include mine shafts and a variety of surface facilities to support mining
                  operations. This area currently contains two operating mine shafts, a
13                mine administration building, and other mining infrastructure.
14   FEIS at ES-3.

15          54.       “The type of copper deposit that would be mined at the East Plant Site is a

16   porphyry deposit, a lower-grade deposit that requires higher mine production rates to be

17   economically viable. The copper deposit that Resolution Copper proposes to mine averages

18   1.54 percent copper (i.e., every ton of ore would on average contain 31 pounds of copper).”

19   FEIS at ES-7.

20          55.       Ore processing would take place outside the town Superior, in an area

21   known as the “West Plant Site.” FEIS at ES-7. “Mined ore would be crushed underground

22   and then transported underground approximately 2.5 miles west to an area known as the

23   West Plant Site, where ore would be processed to produce copper and molybdenum

24   concentrates.” Id.

25          56.       As a result, Oak Flat and the entire area:

26          would be permanently altered by large-scale ore removal and geological
            subsidence. The resulting 7,000-foot-deep area of fractured rock and
27          approximately 1.8-mile-wide subsidence crater at the surface of Oak Flat,
28          together with ongoing mine dewatering, would be likely over time to result

                                                                                                    16
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 17 of 91


            in measurable reductions in flows in Devil’s Canyon and Queen Creek and
1
            the long-term loss of some seeps and springs in the Superior area.
2    FEIS at 41.
3           57.     A massive tailings storage facility would contain the waste material left over
4    after processing. Under the Agency’s chosen alternative for the tailings waste facility and
5    associated infrastructure in an area known as “Skunk Camp,” the tailings dump “with the
6    revised pipeline/power line corridor, would include approximately 14,950 acres of
7    disturbance, of which 2,467 acres is NFS [National Forest Service] land, 8,218 acres is
8    ASLD [Arizona State Land Department] managed, and 4,265 acres is private land.” FEIS at
9    118.
10          58.     “The tailings storage facility also presents risks to the watershed through the
11   potential for contaminants from metals or chemicals in tailings seepage to escape controls
12   and enter groundwater and/or downstream surface waters, thereby potentially threatening
13   riparian areas and other wildlife habitats, human uses, and waters provided to livestock.”
14   FEIS at 41.
15          59.     Pipelines would be constructed to transport the tailings waste from the ore
16   processing facility in the form of a slurry to the tailings storage facility. Thickened slurry
17   would be pumped in two streams to the tailings storage facility, and a recycled water
18   pipeline would return water to the processing loop at West Plant Site, all within a 19 mile
19   corridor from the West Plant Site to the tailings storage facility. FEIS at 127.
20          60.     On the west side of the Project, the ore concentrate (materials remaining
21   after the tailings waste has been extracted) would be delivered via another large pipeline for
22   further processing. “Once processed, the copper concentrate would be pumped as a slurry
23   through a 22-mile pipeline to a filter plant and loadout facility located near Florence
24   Junction, Arizona, where copper concentrate would be filtered and then sent to off-site
25   smelters via rail cars or trucks. The molybdenum concentrate would be filtered, dried, and
26   sent to market via truck directly from the West Plant Site.” FEIS at ES-7.
27
28

                                                                                                      17
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 18 of 91


            61.    The FEIS provides an overview map of the Agency’s preferred alternative,
1
2    showing the massive scale of the overall Project:
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18   FEIS at 120, Figure 2.2.8-1.
19          62.    Notably, although the Forest Service proposes to issue a Special Use Permit
20   for the 19-mile pipeline to carry the tailings waste to the Skunk Camp site (towards the
21   southeast of the Mine site), the Agency is not requiring any such Permit for the 22-mile ore
22   concentrate pipeline heading southwest past Florence Junction, a large portion of which
23   crosses Forest Service managed public land. This is despite the fact that the Agency
24   required Resolution to obtain a Special Use Permit for the installation of a previous water
25   pipeline in the same corridor in 2008.
26          63.    The estimated total quantity of water needed for the life of the mine
27   (construction through closure) is huge, ranging from up to 677,000 acre-feet (“AF”) as
28

                                                                                                   18
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 19 of 91



1    analyzed in the FEIS to as much as 786,626 AF, as shown in Figures 3.6-1a, 3.6-1b, and
2    3.6-1 of Resolution Copper’s original GPO, V-2.
3           64.     The water would be consumed from various sources over the life of the
4    Mine, including from mine dewatering and groundwater pumping. Much of the water to be
5    consumed by the Mine (at least 550,000 AF under the Agency’s preferred alternative)
6    would be pumped from the groundwater underlying the company’s proposed Desert
7    Wellfield to be located in the heart of the East Salt River Valley.
8           65.     The FEIS does not disclose or analyze how much of the water pumped from
9    the Desert Wellfield will be legally determined to represent the recovery of long term
10   storage credits (“LTSC”) or other rights associated with Resolution Copper’s banking of
11   Central Arizona Project (“CAP”) water or from water stored in the New Magma Irrigation
12   Drainage District’s (“NMIDD”) groundwater savings facility.
13          66.     An acre-foot of water equals roughly 325,851 gallons. Under even the most
14   conservative estimates, under the preferred alternative (Alternative 6) the Mine would
15   consume at least 256 billion gallons of water.
16          67.     Arizona has been experiencing decades of drought, with the most intense
17   period of drought experienced in December 2020, with over 70% of Arizona under an
18   “exceptional drought” (the worst drought possible). Making matters worse, the Colorado
19   River, which provides a primary source of water for Maricopa, Pinal, and Pima Counties
20   through the CAP, is facing significant shortages due to a structural deficit, ongoing drought,
21   and years of declining snowpack in the Colorado River Basin.
22          68.     Although all mining would be conducted underground, removing the ore
23   would cause the ground surface to collapse, creating a subsidence area at the Oak Flat
24   Federal Parcel. The crater would start to appear in year six of active mining. The crater
25   ultimately is projected to be between 800 and 1,115 feet deep and roughly 1.8 miles across.
26   FEIS at 63. The “Total Area of Subsidence” would be 1,751 acres. FEIS at 63.
27          69.     The crater would also likely create a pit lake or lakes, resulting in additional
28   losses to the region’s groundwater supplies, as water would continuously migrate into the

                                                                                                   19
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 20 of 91



1    lake/lakes from the shallow alluvial aquifer and from other sources, and then evaporate
2    over time, likely forever.
3              70.   The Exchange and Project would, inter alia, significantly and irreversibly
4    impact and adversely affect the recreational, scenic, wildlife habitat, conservation, scientific
5    and other related values of this region for all of those who visit, use, and enjoy the Oak Flat
6    and surrounding area, including the members of the Plaintiffs.
7              71.   Under the Exchange, the Oak Flat federal lands would leave federal
8    jurisdiction, significantly reducing wildlife and other protections on these lands as the
9    National Forest Management Act, Tonto National Forest Land and Resource Management
10   Plan, critical provisions of the Endangered Species Act, and related federal laws would no
11   longer apply. See FEIS at 570.
12             72.   The initial construction of the Mine would also cause impacts to all wildlife
13   groups found within the analysis area (including amphibians, birds, fish, invertebrates,
14   mammals, and reptiles) through the loss, degradation, and fragmentation of breeding,
15   rearing, foraging, and dispersal habitats; collisions with and crushing by construction
16   vehicles; the loss of burrowing animals where grading would occur; increased invasive and
17   noxious weeds; increased edges of vegetation blocks; and impacts from increased noise and
18   vibration levels. FEIS at 573-74.
19             73.   The operation of the Mine would cause additional impacts to wildlife
20   including impacts associated with subsidence; the reduction in surface water flows and
21   groundwater availability to support riparian habitats; habitat changes from noxious and
22   invasive weed establishment and spread; and the presence of workers and equipment. FEIS
23   at 575.
24             74.   The massive water needs of the Mine would reduce water throughout
25   regional aquifers and reduce surface water and groundwater levels downstream of the mine
26   in Ga’an Canyon and Queen Creek. FEIS at 575. Surface water amounts would be reduced,
27   and the timing and persistence of surface water would decrease. Id. This would, among
28

                                                                                                     20
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 21 of 91



1    other things, reduce or remove wildlife habitat in areas along Ga’an Canyon and Queen
2    Creek, and around springs. Id.
3           75.     The Forest Service purports in the FEIS that impacts to wildlife would be
4    mitigated by “replacing water sources for any riparian areas associated with springs or
5    perennial streams (groundwater-dependent ecosystems) impacted by the drawdown from
6    the mine dewatering and block caving.” FEIS at 598. Yet, the FEIS only identifies
7    potential actions that could be used to replace water sources and makes these potential
8    actions dependent on “monitoring reach[ing] a specified trigger.” FEIS at 598: Appendix J,
9    J-17-18. This trigger has not been identified, much less analyzed for effectiveness within
10   the FEIS for mitigating impacts anticipated from reduced surface water flows and
11   groundwater level draw down. See id.
12          76.     Moreover, although the FEIS identifies “[a] variety of potential actions that
13   could be used to replace” such water sources, there is no substantive analysis of the
14   effectiveness of such measures despite NEPA requiring as much. See id.
15          77.     The FEIS fails to fully review the impacts from the Project on wildlife and
16   fails to provide any reasonable mitigation plan to prevent these impacts. For example, the
17   Agency admits that avian species may use the seepage ponds in the Project area. FEIS at
18   576. But the concentration of pollution in the seepage ponds is expected to be above
19   chronic exposure limits, and some acute exposure limits, which could result in short- and
20   long-term impacts on avian species, with the impacts the most severe if they are exposed
21   over an extended period of time. Id.
22          78.     Further, the tailings storage facility recycled water ponds represent large
23   areas with persistent water, which would attract wildlife in the desert environment. FEIS at
24   583. The ponds would likely have some constituents with concentrations above Arizona
25   water quality standards for wildlife, and thereby impact wildlife including birds. Id.
26          79.     The tailings storage facility seepage collection ponds, near the tailings
27   storage facility, would persist for many years or decades after closure of the mine. FEIS at
28

                                                                                                    21
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 22 of 91



1    583-84. Over time, the water quality in these ponds is expected to worsen, and would be
2    dangerous to wildlife including birds. FEIS at 584.
3           80.     Uncovered process ponds at the West Plant Site would also represent
4    potential exposure to poor water quality for wildlife species, including primarily birds.
5    FEIS at 584.
6           81.     For birds, including migratory species, the noise and vibration associated
7    with construction activities could temporarily change habitat use patterns for some species.
8    FEIS at 578. Raptors could be especially susceptible to noise disturbance early in the
9    breeding season, through nest abandonment and reduction in overall success. Id.
10          82.     The Project could cause additional harm, disturbance, and death to birds
11   through potential electrocution and from striking electrical distribution lines. FEIS at 578.
12          83.     Impacts to migratory birds from artificial light increases at night can also
13   cause injury or death from collisions with structures, reduced energy stores due to delays or
14   altered routes, and delayed arrival at breeding grounds. FEIS at 579.
15          84.     The impacts to migratory birds from the mine construction, mine operation,
16   and maintenance activities would likely impact individual birds and local migratory bird
17   populations. FEIS at 579. Population-level impacts would likely be greater for species that
18   breed in the analysis area. Id. The FEIS does not disclose which of the over 170 avian
19   species that have been documented at Oak Flat or which of the 34 special status avian
20   species that would be potentially impacted could fall into this category. Nor does the FEIS
21   discuss the effectiveness of any proposed mitigation that may be implemented in avoiding
22   or minimizing negative impacts. FEIS at 585-88; id. at 613.
23          85.     Although the FEIS identifies some potential mitigation measures for avian
24   species, such as rubber balls that could be used to deter or prevent birds from using process
25   water, seepage, and recycled water ponds, there is no substantive analysis as to their
26   effectiveness, instead the FEIS merely asserts, without evidentiary support, their
27   “effectiveness.” FEIS at 598-599. The FEIS repeats this same error for lighting, noise, and
28

                                                                                                     22
           Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 23 of 91



1    other impacts from the proposed mine (identifying mitigation measures, not analyzing
2    them, and then pronouncing them “effective”). FEIS at 598, FS-WI-01.
3             86.   The mine would also cause adverse impacts to fish, including mortality from
4    loss or modification of habitat, due to changes in groundwater elevation and contribution to
5    surface flows. FEIS at 579. These impacts would have the greatest potential to impact fish
6    species along areas of Ga’an Canyon and Queen Creek that currently have surface flows.
7    Id.
8             87.   The yellow-billed cuckoo, which is designated as threatened with extinction,
9    may occur within the analysis area along Ga’an Canyon and Mineral Creek. FEIS at 591.
10   The Mine could cause a loss of habitat for the cuckoo along Ga’an Canyon and Mineral
11   Creek through reduced surface flows. Id. Potential habitat changes include the loss of
12   riparian habitat and a conversion of habitat to a drier, xeroriparian habitat (desert washes),
13   which could cause habitat to become unsuitable for nesting by the species. Id.
14            88.    The removal of vegetation and impacts from workers and equipment also
15   could lead to the avoidance of the disturbed area and vicinity by the yellow-billed cuckoo.
16   FEIS at 591. In addition, the potential impacts on the cuckoo’s proposed critical habitat
17   includes the removal of riparian woodlands, including potentially suitable nesting, foraging,
18   and dispersal habitat, and a corresponding reduction in the prey base for the species. Id.
19            89.   The southwestern willow flycatcher is also designated as endangered with
20   extinction under the federal Endangered Species Act and has designated critical habitat in
21   the analysis area that could be impacted by the Project. FEIS at 593.
22            90.   The Gila chub is also designated as endangered with extinction and has
23   designated critical habitat along Mineral Creek. FEIS at 594. Potential impacts on the Gila
24   chub include habitat modification and potential changes to water quality, and potential
25   impacts on the designated critical habitat includes the reduction of perennial pools. Id.
26            91.    The predicted acres of wildlife that could be impacted by the Project
27   include: 11,846 acres for the threatened western yellow-billed cuckoo; 41,818 acres for the
28   endangered southwestern willow flycatcher; 95,867 acres for the American peregrine

                                                                                                      23
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 24 of 91



1    falcon; 86,474 acres for the bald eagle; 77,158 acres for the golden eagle; 27,119 acres for
2    the western burrowing owl; 431 acres for the endangered Gila chub; 95,943 acres for the
3    Monarch butterfly; and 94,381 acres for the Sonoran desert tortoise. FEIS at 585-89.
4           92.     USFS fails to demonstrate in the FEIS how the Exchange and Mine Project
5    would comply with the Migratory Bird Treaty Act, 16 U.S.C. §§ 703-711, or the Bald and
6    Golden Eagle Protection Act, 16 U.S.C. §§ 668-668c. See 40 C.F.R. § 1502.2(d) (requiring
7    an EIS to state how alternatives and decisions “will or will not achieve the requirements of .
8    . . other environmental laws and policies.”) as well as Forest Service requirements for
9    wildlife protection under the Organic Act and implementing regulations.
10
     Statutory and Regulatory Requirements Under NEPA and the NDAA
11
            93.     NEPA is our “basic national charter for protection of the environment.” 40
12
     C.F.R. § 1500.1(a). NEPA “prevent[s] or eliminate[s] damage to the environment and
13
     biosphere by focusing government and public attention on the environmental effects of
14
     proposed agency action.” Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 371 (1989).
15
            94.     NEPA recognizes that “each person should enjoy a healthful environment,”
16
     and was enacted to ensure that the federal government uses all practicable means to “assure
17
     for all Americans safe, healthful, productive, and esthetically and culturally pleasing
18
     surroundings,” and to “attain the widest range of beneficial uses of the environment without
19
     degradation, risk to health or safety, or other undesirable and unintended consequences,”
20
     among other policies. 42 U.S.C. § 4331(b).
21
            95.     By focusing the agency’s attention on the environmental consequences of the
22
     proposed action, NEPA “ensures that important effects will not be overlooked or
23
     underestimated only to be discovered after resources have been committed or the die
24
     otherwise cast.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989).
25
     See also 42 U.S.C. § 4332(2)(C).
26
            96.     “NEPA procedures must ensure that environmental information is available
27
     to public officials and citizens before decisions are made and before actions are taken.” 40
28
     CFR § 1500.1(b). This review must be supported by detailed data and analysis –
                                                                                                    24
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 25 of 91



1    unsupported conclusions violate NEPA. See Idaho Sporting Congress v. Thomas, 137 F.3d
2    1146, 1150 (9th Cir. 1998); N. Plains v. Surface Transp. Bd., 668 F.3d 1067, 1075 (9th Cir.
3    2011)(conclusions must be supported by reliable studies).
4              97.    NEPA requires federal agencies to fully consider the environmental
5    consequences of their actions. See 42 U.S.C. § 4331 et seq. NEPA ensures that the agency
6    will have available, and will carefully consider, detailed information concerning significant
7    environmental impacts; it also guarantees that the relevant information will be made
8    available to a larger audience to ensure the public can play a role in both the decision
9    making process and the implementation of the agency’s decision. 42 U.S.C. § 4332(2)(C);
10   40 C.F.R. §§ 1502.1, 1502.16. Congress enacted NEPA to ensure that federal agencies,
11   before approving a project, (1) consider and evaluate all environmental impacts of their
12   decisions and (2) disclose and provide an opportunity for the public to comment on such
13   environmental impacts. 40 C.F.R. §§ 1501.2, 1502.5.
14             98.    NEPA requires federal agencies to prepare a detailed “Environmental Impact
15   Statement” (“EIS”) for any major Federal action that may significantly affect the quality of
16   the environment. 42 U.S.C. § 4332(2)(C). NEPA also requires federal agencies to study,
17   develop, and describe appropriate alternatives to recommended courses of action for any
18   proposal that involves unresolved conflicts concerning alternative uses of available
19   resources. 42 U.S.C. § 4332(2)(E).
20             99.    The Council on Environmental Quality (“CEQ”) promulgated uniform
21   regulations to implement NEPA that are binding on all federal agencies. 40 C.F.R. Part
22   1500. 3
23             100.   NEPA requires that “environmental information is available to public
24   officials and citizens before decisions are made and before actions are taken.” 40 C.F.R.
25   §1500.1(b). Under NEPA, USFS must consider (1) “the environmental impact of the
26   3
       The CEQ recently revised its national NEPA regulations, which became effective on
27   September 14, 2020. 85 Fed. Reg. 43304-43376 (July 16, 2020). Because USFS conducted
     its NEPA review for this project before the new regulations became effective, the CEQ
28   NEPA regulations existing prior to September 14, 2020, at 40 C.F.R. Part 1500, apply to the
     Exchange, Project, and this Court’s review.
                                                                                                 25
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 26 of 91



1    proposed action,” (2) “any adverse environmental impacts that cannot be avoided,” (3)
2    “alternatives to the proposed action,” (4) “the relationship between local short-term uses
3    . . . and the maintenance and enhancement of long-term productivity,” and (5) “any
4    irreversible and irretrievable commitments of resources.” 42 U.S.C. § 4332(2)(C).
5           101.    An EIS is required to “provide full and fair discussion of significant
6    environmental impacts and shall inform decisionmakers and the public of the reasonable
7    alternatives which would avoid or minimize adverse impacts or enhance the quality of the
8    human environment.” 40 C.F.R. § 1502.1.
9           102.    An EIS must include a full and adequate analysis of environmental impacts
10   of a project and alternatives and take a “hard look” at the direct, indirect, and cumulative
11   impacts of the project and its alternatives, resulting from all past, present, and reasonably
12   foreseeable future actions. Id. §§ 1508.7, 1508.8, 1508.9, 1508.25(c). An “effect” as used
13   in NEPA and its implementing regulations “includes ecological . . . , aesthetic, historic,
14   cultural, economic, social, or health, whether direct, indirect, or cumulative.” 40 C.F.R. §
15   1508.8(b).
16          103.    Direct effects are caused by the action and occur at the same time and place
17   as the proposed project. 40 C.F.R. § 1508.8(a). Indirect effects are caused by the action and
18   are later in time or farther removed in distance, but are still reasonably foreseeable. Id. §
19   1508.8(b). Types of impacts include “effects on natural resources and on the components,
20   structures, and functioning of affected ecosystems,” as well as “aesthetic, historic, cultural,
21   economic, social or health [effects].” Id.
22          104.    Cumulative effects/impacts are defined as:
23          [T]he impact on the environment which results from the incremental impact
24          of the action when added to other past, present, and reasonably foreseeable
            future actions regardless of what agency (Federal or non-Federal) or person
25          undertakes such other actions. Cumulative impacts can result from
            individually minor but collectively significant actions taking place over a
26
            period of time.
27
     40 C.F.R. § 1508.7.
28

                                                                                                     26
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 27 of 91



1           105.    “[A]n agency is required to consider more than one action in a single EIS if
2    they are ‘connected actions,’ ‘cumulative actions,’ or ‘similar actions.’” Kleppe v. Sierra
3    Club, 427 U.S. 390, 408 (1976). “[P]roposals for . . . actions that will have cumulative or
4    synergistic environmental impact upon a region . . . pending concurrently before an agency
5    . . . must be considered together. Only through comprehensive consideration of pending
6    proposals can the agency evaluate different courses of action.” Kleppe, 427 U.S. at 410.
7    When preparing an EIS, an agency must consider all “connected actions,” “cumulative
8    actions,” and “similar actions.” 40 C.F.R. §1508.25(a).
9           106.    Here, all of the Project activities and facilities are “connected actions,”
10   and/or “cumulative actions” under NEPA and the NDAA.
11          107.    The requirement that the Forest Service use a single EIS for its review of all
12   aspects of the Exchange and Mine Project is expressly mandated by Congress in §
13   3003(c)(9)(B) of the NDAA (128 STAT. 3735):
14          [p]rior to conveying Federal land under this section, the Secretary [of
            Agriculture] shall prepare a single environmental impact statement under
15          the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
16          which shall be used as the basis for all decisions under Federal law related
            to the proposed mine and the Resolution mine plan of operations and any
17          related major Federal actions significantly affecting the quality of the
18          human environment, including the granting of any permits, rights-of-way,
            or approvals for the construction of associated power, water, transportation,
19          processing, tailings, waste disposal, or other ancillary facilities.
20          108.    In addition, the establishment of the baseline conditions of the affected

21   environment is a fundamental requirement of the NEPA process, because an inadequate

22   environmental baseline precludes an accurate assessment of project impacts. Or. Nat.

23   Desert Ass’n v. Jewell, 823 F.3d 1258 (9th Cir. 2016). “[W]ithout [baseline] data, an

24   agency cannot carefully consider information about significant environment impacts. Thus,

25   the agency fails to consider an important aspect of the problem, resulting in an arbitrary and

26   capricious decision.” N. Plains Resource Council, Inc. v. Surface Transp. Bd., 668 F.3d

27   1067, 1085 (9th Cir. 2011).

28

                                                                                                   27
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 28 of 91



1           109.     NEPA also requires the Forest Service to fully analyze all mitigation measures,
2    their effectiveness, and any impacts that might result from their implementation. NEPA
3    regulations require that the agency’s environmental review: (1) “include appropriate
4    mitigation measures not already included in the proposed action or alternatives,” 40 C.F.R. §
5    1502.14(f); and (2) “include discussions of: . . . Means to mitigate adverse environmental
6    impacts (if not already covered under 1502.14(f)).” 40 C.F.R. § 1502.16(h). The FEIS failed
7    to fully evaluate the effectiveness and impacts of mitigation measures for the Exchange and
8    Mine Project.
9           110.     “All relevant, reasonable mitigation measures that could improve the project
10   are to be identified, even if they are outside the jurisdiction of the lead agency or the
11   cooperating agencies . . . .” Forty Most Asked Questions Concerning CEQ’s National
12   Environmental Policy Act Regulations, 46 Fed. Reg. 18,026, 18,031 (Mar. 23, 1981).
13   NEPA requires that the Forest Service review mitigation measures as part of the NEPA
14   process—not in some future decision shielded from public review. 40 C.F.R. § 1502.16(h).
15          111.     NEPA also requires that: “Environmental impact statements shall state how
16   alternatives considered in it and decisions based on it will or will not achieve the
17   requirements of sections 101 and 102(1) of the Act [NEPA] and other environmental laws
18   and policies.” 40 C.F.R. § 1502.2(d).
19          112.     The FEIS fails these duties, as it never determined whether the Project and its
20   alternatives would fully “achieve … all relevant environmental laws and policies.” At a
21   minimum, the FEIS never analyzes: (1) whether, and how, federal public lands would be
22   fully protected under FLPMA’s right-of-way provisions and the protection of national forest
23   resources under the Organic Act, and the FLPMA and Organic Act implementing
24   regulations; (2) whether, and how, Native American cultural and religious resources and
25   uses would be protected; (3) whether, and how, there would be enough water available for
26   the Project and other uses in the area, without adversely affecting Arizona water users and
27   resources; (4) whether, and how, the Agency and Resolution would comply with substantive
28   State and Federal laws that mandate protection of wildlife, such as A.R.S. §17-236

                                                                                                     28
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 29 of 91



1    (prohibiting the take or injury of any bird), and the federal Migratory Bird Treaty Act; (5)
2    how all Project facilities resulting from issuance of the special use permits comply with all
3    applicable federal and state environmental laws; and (6) how approving Special Use Permits
4    for the Project pipelines, transmission lines, and new roads would be “in the public interest”
5    and comply with the Forest Service Special Use Regulations at 36 C.F.R. Part 251 subpart
6    B and Part 261.
7           113.    The NDAA also set out specific requirements for the required appraisals for
8    the Exchange. These appraisals “shall be conducted in accordance with nationally
9    recognized appraisal standards, including – (I) the Uniform Appraisal Standards for Federal
10   Land Acquisitions; and (II) the Uniform Standards of Professional Appraisal Practice.” §
11   3003(c)(4)(B)(i). “Before consummating the land exchange under this section, the
12   Secretary [of Agriculture] shall make the appraisals of the land to be exchanged (or a
13   summary thereof) available for public review.” § 3003(c)(4)(B)(iv).
14          114.    The “final appraised values of the Federal land and non-Federal land” must
15   be “determined and approved by the Secretary.” § 3003(c)(4)(B)(ii).
16          115.    The NDAA also requires that, based on the appraisals, “The value of the
17   Federal land and non-Federal land to be exchanged under this section shall be equal or shall
18   be equalized in accordance with this paragraph.” § 3003(c)(5)(A).
19
            If the final appraised value of the Federal land exceeds the value of the non-
20          Federal land, Resolution Copper shall – (I) convey additional non-Federal
            land in the State to the Secretary or Secretary of the Interior, consistent with
21          the requirements of this section and subject to the approval of the
22          applicable Secretary; (II) make a cash payment to the United States; or (III)
            use a combination of the methods described in subclauses (I) and (II), as
23          agreed to by Resolution Copper, the Secretary, and the Secretary of the
            Interior.
24
25   § 3003(c)(5)(B)(i).

26          116.    The Non-Federal Lands to be conveyed to the United States are listed in §
27   3003(d). This list does not include the “additional non-Federal land in the State” that may
28   be conveyed to the United States pursuant to § 3003(c)(5)(B)(i).
                                                                                                     29
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 30 of 91



1           117.    Conveyance of the currently non-Federal land to the United States pursuant
2    to the Exchange only occurs if “the Secretary determines” the conveyance to each property
3    and interest “to be acceptable.” § 3003(d)(1)(A).
4           118.    The transfer and conveyance of lands and interests pursuant to the Exchange
5    “shall” be done “simultaneously.” § 3003(d)(1).
6           119.    Despite repeated requests from the public and Plaintiffs to provide this
7    mandatory public review of the appraisals and appraisal process as part of the Agency’s
8    preparation of the FEIS, the Agency refused to provide any meaningful information on the
9    appraisals to the public prior to issuance of the FEIS. No information on the appraisals was
10   included in the Draft EIS or FEIS.
11          120.    There is no discussion in the FEIS regarding the “additional non-Federal
12   land in the State” that may be conveyed to the United States pursuant to §
13   3003(c)(5)(B)(i).
14
     The Forest Service’s Shifting Review of the Project
15
            121.    At the 11th-hour, in late 2020 and roughly a year after the Forest Service
16
     closed-off public comment on the Project, the Agency abruptly shifted its review and
17
     permitting of the Project, from one governed by federal mining laws to one controlled by
18
     public land “special use” requirements. Up until the issuance of the FEIS on January 15,
19
     2021, the public was never informed of this regulatory switch and never had the
20
     opportunity to review or comment on the Agency’s new permitting regime.
21
            122.    The FEIS summarized the Forest Service’s review of the Exchange and
22
     Project as initially presented to the public, stating that its review was based on the
23
     company’s General Mining Plan of Operations:
24
            The Tonto National Forest, a unit of the Forest Service located in south-
25          central Arizona, prepared this environmental impact statement (EIS) to
26          disclose the potential environmental effects of the Resolution Copper
            Project and Land Exchange (project). The project includes (1) the
27          Southeast Arizona Land Exchange (land exchange), a congressionally
28          mandated exchange of land between Resolution Copper Mining, LLC1
            (Resolution Copper) and the United States; (2) approval of the “General
                                                                                                 30
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 31 of 91


            Plan of Operations” (GPO) for any operations on National Forest System
1
            (NFS) land associated with a proposed large-scale underground mine
2           (Resolution Copper Project); and (3) amendments to the “Tonto National
            Forest Land and Resource Management Plan” (forest plan) (1985, as
3           amended).
4
     FEIS at 1.
5           123.   Resolution submitted its GPO application in 2013, and “On March 18, 2016,
6    the Tonto National Forest issued a Notice of Intent to prepare an environmental impact
7    statement for the Resolution Copper Project and Land Exchange.” FEIS at 1. As stated by
8    the Agency, that Notice only considered approving the GPO and the Exchange. Id.
9           124.   The Agency’s Draft EIS, issued in August 2019, continued with this
10   approach, limiting its review to the GPO and Exchange, with the addition of consideration
11   of a permit to “the Salt River Project [“SRP”] to authorize construction and operation of
12   power lines on NFS [National Forest Service] lands.” Draft EIS at ES-7.
13          125.   The issuance of the Draft EIS resulted in a public comment period that ended
14   in November, 2019. That was the only opportunity for public review and comment on the
15   Agency’s review of the Exchange and Project.
16          126.   Thus, throughout the Agency’s public review process, the Forest Service was
17   reviewing Resolution’s “General Plan of Operations” for all the Project’s facilities and
18   operations, and based the agency’s public notices and review on the GPO and under the
19   federal mining laws.
20          127.   Yet, that is not what the Agency now presents to the public in the FEIS and
21   Draft ROD. Instead, the Agency now proposes, via the FEIS and the Draft ROD, not to
22   review or approve the GPO, but rather a series of “Special Use Permits” for the Project’s
23   pipelines, transmission lines, and new and reconstructed roads across federal Forest Service
24   managed lands. This is because, once the Exchange occurs, all of the Company’s proposed
25   uses on Forest Service managed lands are no longer related to mining operations on federal
26   land, as the mining would occur on the newly privatized lands.
27          128.   These “Special Use Permits” were never subject to public review and
28   comment as NEPA and the NDAA require, as the applications were submitted by
                                                                                                 31
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 32 of 91



1    Resolution Copper to the Forest Service long after the Draft EIS was issued and public
2    comment was foreclosed.
3           129.    For example, Resolution only submitted its Special Use Permit application
4    for the tailings pipeline infrastructure on September 7, 2020. The Agency conducted a
5    cursory review and accepted the application just three weeks later. “Resolution Copper
6    submitted an SF-299 Special Use Permit application on September 7, 2020. Tonto National
7    Forest Staff carried out initial and secondary screenings and accepted the application on
8    September 28, 2020.” FEIS at Appendix Q-1.
9           130.    The Forest Service’s review of the Salt River Project Special Use Permit for
10   high voltage transmission lines was even faster: “[Salt River Project] submitted an SF-299
11   Special Use Permit application on November 11, 2020. Tonto National Forest Staff carried
12   out initial and secondary screenings and accepted the application on November 18, 2020.”
13   FEIS at Appendix Q-1.
14          131.    In its September 28, 2020 letter to Resolution, the Forest Service informed
15   the company that it had accepted the company’s Special Use Permit application for the
16   tailings pipeline infrastructure, rather than considering these proposed uses under the GPO.
17   Letter from Neil Bosworth, U.S. Forest Serv., to Resolution (Sept. 28, 2020)(reprinted in
18   Appendix Q).
19          132.    Defendant Forest Service official Neil Bosworth stated:
20          I have reviewed your company’s proposal to construct, operate, and reclaim
            a tailings pipeline infrastructure from Resolution Copper’s West Plant Site
21          (WPS) near Superior, Arizona across national forest system (NFS) lands
22          administered by the Tonto National Forest, to the proposed Skunk Camp
            Tailings Storage Facility located on private and State trust lands in Gila
23          County Arizona. Based on the initial documents provided (i.e. cover letter,
24          SF-299, and attachment dated 9/07/2020), the proposal passes the first and
            second level screening criteria as outlined in FSH 2709.11, Chapter 10. At
25          this time, we are prepared to accept your proposal as a formal application to
            be fully evaluated pursuant to the National Environmental Policy Act
26          (NEPA), its implementing regulations, and agency NEPA procedures as
27          outlined in FSM 1950 and FSH 1909.15.

28   Sept. 28, 2020 letter at 1.
                                                                                                  32
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 33 of 91



1           133.    The Forest Service issued a similar letter to the Salt River Project on
2    November 18, 2020, signed by Defendant Tom Torres. In that letter, the Agency further
3    noted that the Salt River Project electrical facilities and corridor still required additional
4    review and its location had not been confirmed.
5           It is understood that this proposal is preliminary and additional design,
            review, and other regulatory processes are required before an authorization
6           will be issued. It is also understood that the need for this use is reliant on
7           the proposed Resolution Copper Mine and will only be constructed if the
            need is confirmed. It is assumed that the proposed high voltage
8           transmission line will be located within the 500 foot wide corridor defined
9           and analyzed in the EIS. However, if the design and other regulatory
            processes have been completed and it is determined that the proposed high
10          voltage transmission line cannot be located within the analyzed corridor,
            SRP shall submit a revised proposal and a complete review will be
11          required.
12
     Nov. 18, 2020 letter at 1 (also reprinted in Appendix Q of the FEIS).
13
            134.    The Forest Service Special Use Regulations require that: “(ii) Federal, State,
14
     and local government agencies and the public shall receive adequate notice and an
15
     opportunity to comment upon a special use proposal accepted as a formal application in
16
     accordance with Forest Service NEPA procedures.” 36 C.F.R. § 251.54(g)((2)(ii).
17
            135.    Apparently, sometime between the Forest Service’s issuance of the Draft
18
     EIS for public review and the publication of the FEIS, the Agency changed its
19
     consideration of the Project. In the DEIS (and even still in the FEIS), as noted above, the
20
     Agency stated that the Project would be considered under the GPO submitted under the
21
     Agency’s mining regulations (36 C.F.R. Part 228A). Now, the FEIS’s review of the Project
22
     is under the Agency’s Part 251 Special Use regulations.
23
            136.    As the Draft ROD states, the Project activities reviewed in the FEIS are no
24
     longer under the Forest Service’s review of a GPO pursuant to the Agency’s mining
25
     regulations at 36 C.F.R. Part 228A. Instead:
26
            Any associated uses of [National Forest Service] land for pipelines and
27          utilities are special uses and are regulated under 36 CFR 251.50 because
28          they are associated with mining on private property, and therefore do not
            involve operations conducted under the United States Mining Laws.
                                                                                                      33
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 34 of 91


            Authorization for a special use or occupancy of NFS lands requires
1
            submittal of a special use application (SF-299). This application process is
2           designed to ensure that authorizations to use and occupy NFS lands are in
            the public interest (36 CFR 251, Subpart B).
3
     Draft ROD at 4.
4
            137.    None of these “Special Use Permit applications” have been submitted for
5
     public review and comment, as required by the Part 251 regulations.
6
            138.    The FEIS does not explain why the Agency refused to submit the 11th hour
7
     Special Use Permit applications for public review.
8
            139.    In describing the two Special Use Permit applications, the Forest Service
9
     stated: “Rather than submittal of a mine plan, authorization of special use or occupancy on
10
     [National Forest Service] lands requires submittal of a special use application (SF-299).
11
     This application process is designed to ensure that authorization to use and occupy
12
     [National Forest Service] lands are in the public interest (36 CFR 251, Subpart B).” FEIS
13
     Appendix Q-1.
14
            140.    The distinction between Forest Service review of a mining GPO and a
15
     Special Use Permit is significant. For example, and as discussed further below, the Agency
16
     does not consider whether the approval of a GPO is “in the public interest” but is required
17
     to do such analysis and issue such a finding under the Part 251 regulations. Additionally,
18
     as the Agency alleges (albeit incorrectly with respect to the Mine plan in this case), “there
19
     is no discretion or decision to be made with respect to the land exchange or approval of a
20
     mine plan,” however such discretion does exist for Special Use Permit applications as the
21
     Forest Service has complete authority to approve or deny such applications. Draft ROD at
22
     vi, n. 1; 36 C.F.R. § 251.54(e)(5).
23
            141.    The FEIS does not analyze whether the Project meets the “public interest”
24
     test and other requirements under the Part 251 Regulations and their governing statutes,
25
     such as FLPMA. The FEIS never reviewed the various Project alternatives under the
26
     required “public interest” test. And, as noted, the public was never given an opportunity to
27
28

                                                                                                     34
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 35 of 91



1    review and comment on the Special Use Permit applications prior to release of the FEIS in
2    contravention of federal laws.
3
     The Forest Service’s Special Use Requirements and Violations
4
             142.    As noted above, the Forest Service now asserts that the Project (after the
5
     Exchange) be solely governed by the Agency’s 36 C.F.R. Part 251 regulations governing
6
     “Special Uses” of public land.
7
             143.    These regulations place strict requirements on the Agency’s review of the
8
     Project, including mandatory public review requirements, which were not followed in this
9
     case.
10
             144.    The Forest Service’s Special Use Regulations require that: “(ii) Federal,
11
     State, and local government agencies and the public shall receive adequate notice and an
12
     opportunity to comment upon a special use proposal accepted as a formal application in
13
     accordance with Forest Service NEPA procedures.” 36 C.F.R. § 251.54(g)(2)(ii).
14
             145.    These regulations also require that:
15
16           [T]he authorized officer shall screen the proposal to ensure that the use meets the
             following minimum requirements applicable to all special uses:
17
18           (i) The proposed use is consistent with the laws, regulations, orders, and
             policies establishing or governing National Forest System lands, with other
19           applicable Federal law, and with applicable State and local health and
             sanitation laws.
20
             (ii) The proposed use is consistent or can be made consistent with standards
21           and guidelines in the applicable forest land and resource management plan
22           prepared under the National Forest Management Act and 36 CFR part 219.

23           (iii) The proposed use will not pose a serious or substantial risk to public
             health or safety.
24
             (iv) The proposed use will not create an exclusive or perpetual right of
25           use or occupancy.
26           (v) The proposed use will not unreasonably conflict or interfere with
             administrative use by the Forest Service, other scheduled or authorized
27           existing uses of the National Forest System, or use of adjacent non-
28           National Forest System lands.

                                                                                                   35
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 36 of 91


            …
1
            (ix) The proposed use does not involve disposal of solid waste or
2           disposal of radioactive or other hazardous substances.
3
     36 C.F.R. § 251.54(e)(1) (emphasis added).
4
            146.    These regulations require a two-phase “screening process,” with a proposed
5
     use having to pass both levels. The first level requires compliance with the above (e)(1)
6
     criteria. If a proposed use satisfies this level, the Agency conducts a “second-level
7
     screening of proposed uses.”
8
            (5) Second-level screening of proposed uses. A proposal which passes the
9           initial screening set forth in paragraph (e)(1) and for which the proponent
            has submitted information as required in paragraph (d)(2)(ii) of this section,
10          proceeds to second-level screening and consideration. In order to complete
11          this screening and consideration, the authorized officer may request such
            additional information as necessary to obtain a full description of the
12          proposed use and its effects. An authorized officer shall reject any
            proposal, including a proposal for commercial group uses, if, upon
13
            further consideration, the officer determines that:
14          (i) The proposed use would be inconsistent or incompatible with the
15          purposes for which the lands are managed, or with other uses; or

16          (ii) The proposed use would not be in the public interest; or

17          (iii) The proponent is not qualified; or
            (iv) The proponent does not or cannot demonstrate technical or economic
18
            feasibility of the proposed use or the financial or technical capability to
19          undertake the use and to fully comply with the terms and conditions of the
            authorization; or
20
            (v) There is no person or entity authorized to sign a special use
21          authorization and/or there is no person or entity willing to accept
22          responsibility for adherence to the terms and conditions of the
            authorization.
23   36 C.F.R. § 251.54(e)(5)(emphasis added).
24          147.    As noted above, and as the Agency stated in the FEIS, it conducted all of this
25   “screening” for both the Salt River Project and Resolution Special Use Permit
26   applications—at both levels—in a matter of days or weeks just before the FEIS was issued.
27          148.    The FEIS contains, little, if any, analysis as to how the Salt River Project and
28   Resolution Special Use Permit applications comply with each of the many criteria needed
                                                                                                  36
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 37 of 91



1    to be accepted by the Agency. And, as noted, it is undisputed that the Agency never
2    provided for any of the required public review and comment for these applications.
3           149.    In addition, the FEIS acknowledges that the Project requires the construction
4    and operation of a 22-mile pipeline to transport the ore concentrate to the processing site
5    past Florence Junction, similar to the 19-mile pipeline (in the other direction) to the tailings
6    waste site in Skunk Camp. “Resolution Copper would then pump the copper concentrate as
7    a slurry through a 22-mile-long pipeline to a filter plant and loadout facility located near
8    Magma Junction near San Tan Valley, Arizona. They would then filter the copper
9    concentrate and send it to off-site smelters via rail cars or trucks.” FEIS at 11.
10          150.    “Filtered copper concentrate would be loaded and shipped 7 miles along the
11   MARRCO corridor by rail car to Magma Junction where the rail line meets the Union
12   Pacific Railroad. Final smelter destination is unknown at this time.” FEIS at 77 (Table
13   2.2.2-6 “Existing and proposed mine access roads and traffic”).
14          151.    The FEIS does not discuss or analyze where the smelting would then occur,
15   or any of the impacts (such as air pollution) from the smelting or rail/truck transport, as
16   required by NEPA and the NDAA.
17          152.    The Agency also did not analyze, much less require as it needed to, that
18   Resolution obtain a Special Use Permits for its copper concentrate slurry pipeline that
19   would be located along an existing right-of-way known as the Magma Arizona Railroad
20   Company (“MARRCO”) corridor.
21          153.    “The MARRCO corridor would also host other mine infrastructure,
22   including water pipelines, power lines, pump stations, and a number of wells for
23   groundwater pumping and recovery….” FEIS at 11.
24          154.    The FEIS does not analyze this pipeline as a Special Use, as the Forest
25   Service never required Resolution to submit a Special Use Permit application for the
26   approximate 9 mile portion of this pipeline that would cross Forest Service managed public
27   land. In addition to the pipeline crossing Forest Service managed lands, Resolution would
28

                                                                                                    37
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 38 of 91



1    build a “Construction Laydown Yard” purportedly within the MARRCO corridor on Forest
2    Service lands. FEIS at 73 (Figure 2.2.2-12, MARRCO Corridor facility layout).
3           155.    Despite all the new infrastructure and facilities proposed to be constructed
4    and used in the MARRCO corridor, “[t]he corridor generally is 200 feet wide.” The FEIS
5    does not explain how all of the existing and new infrastructure and construction yard, plus
6    the access and support roads to service the new facilities, would fit within the mere 200-
7    foot-wide corridor.
8           156.    Because these new facilities would be located in the old MARRCO right-of-
9    way issued to the railroad company in 1922, the Forest Service needed to analyze and
10   require a Special Use Permit application for these facilities.
11          157.    Indeed, the Forest Service has in the past required as much, as it previously
12   required Resolution to obtain a Special Use Permit to install and operate a water pipeline
13   within the same MARRCO corridor in 2008. As the Forest Service stated in 2010:
14
            The construction and operation of the MARRCO pipeline convey treated
15          water from the No. 9 Shaft to NMIDD [New Magma Irrigation and
            Drainage District] for irrigation use. In response to RCM’s [Resolution
16          Copper’s] submitted request for a special use permit application, the Forest
17          Service recently evaluated information provided by RCM regarding the
            construction of this pipeline within the MARRCO right-of-way and the
18          dewatering of the No. 9 Shaft. … The Forest Service recently granted a
            special use permit for the construction and operation of the MARRCO
19
            pipeline (MES749).
20   Environmental Assessment (“EA”) for the Resolution Copper Mining Pre-Feasibility
21   Activities Plan of Operations signed by Tonto National Forest Supervisor Gene
22   Blankenbaker on May 14, 2010 (emphasis added).
23          158.    In addition, under FLPMA and federal law, the Agency cannot increase the
24   uses in, and impacts from, the new facilities in the 1922 right of way without undertaking
25   the detailed agency and public reviews and permitting requirements under FLPMA Title V.
26   43 U.S.C. §§ 1761-1771. Yet no such FLPMA analysis and review has been done.
27
28

                                                                                                    38
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 39 of 91



1
     The Forest Service Failed to Comply with NEPA and the NDAA
2
     The Agency Reviewed the Project Under an Incorrect Legal Regime and Statement of the
3    “Purpose and Need” for Its Review.
4
            159.    NEPA requires all EISs to contain a statement that specifies the underlying
5
     purpose and need for which the agency is responding to when reviewing the proposed
6
     action(s). 40 C.F.R. § 1502.13. The statement of purpose and need is crucially important
7
     because it dictates the scope of the agency review and the range of reasonable alternatives
8
     to the proposed action. City of Carmel-By-The-Sea v. U.S. Dep’t of Transp., 123 F.3d
9
     1142, 1155 (9th Cir. 1997). The purpose and need statement cannot be so narrow as to
10
     limit the range of reasonable alternatives. Id. at 1155 (“The stated goal of a project
11
     necessarily dictates the range of reasonable alternatives and an agency cannot define its
12
     objectives in unreasonably narrow terms.”); see also Nat’l Parks & Conservation Ass’n v.
13
     Bureau of Land Mgmt., 606 F.3d 1058, 1070 (9th Cir. 2010).
14
            160.    Agencies cannot avoid NEPA’s requirements by unreasonably restricting the
15
     statement of purpose. Citizens Against Burlington, Inc. v. Busey, 938 F.2d 190, 196 (D.C.
16
     Cir. 1991) (“an agency may not define the objectives of its action in terms so unreasonably
17
     narrow that only one alternative from among the environmentally benign ones in the
18
     agency’s power would accomplish the goals of the agency’s action”). “[A]n applicant
19
     cannot define a project in order to preclude the existence of any alternative sites and thus
20
     make what is practicable appear impracticable.” Sylvester v. U.S. Army Corps of Eng’rs,
21
     882 F.2d 407, 409 (9th Cir. 1989). Although the Forest Service is permitted to take the
22
     applicant’s purposes into consideration, it cannot draft a narrow purpose statement that
23
     restricts the consideration of alternatives to one motivated by private interests. Nat’l Parks
24
     & Conservation Ass’n, 606 F.3d at 1072.
25
            161.    Regarding the FEIS’ view of the “purpose and need” for its review of the
26
     Exchange and Project, the Agency states that “the purpose and need for this project is
27
     twofold: 1. To consider approval of a proposed mine plan governing surface disturbance on
28
     NFS lands—outside of the exchange parcels—from mining operations that are reasonably
                                                                                                      39
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 40 of 91



1    incident to extraction, transportation, and processing of copper and molybdenum. [and] 2.
2    To consider the effects of the exchange of lands between Resolution Copper (offering 5,460
3    acres of private land on eight parcels located throughout Arizona) and the United States
4    (2,422 acres forming the Oak Flat Federal Parcel) as directed by Section 3003 of PL 1113-
5    291 [the NDAA].” FEIS at ES-6.
6          162.    The FEIS then states the Agency’s interpretation of the applicable law that it
7    believed governed its review of the Project:
8          The role of the Forest Service under its primary authorities in the Organic
           Administration Act, Locatable Minerals Regulations (36 Code of Federal
9          Regulations (CFR) 228 Subpart A), and the Multiple-Use Mining Act is to
10         ensure that mining activities minimize adverse environmental effects on
           NFS surface resources and comply with all applicable environmental laws.
11         The Forest Service may also impose reasonable conditions to protect
12         surface resources.

13         Through the Mining and Mineral Policy Act, Congress has stated that it is
           the continuing policy of the Federal Government, on behalf of national
14         interests, to foster and encourage private enterprise in – the development of
15         economically sound and stable domestic mining, minerals, and metal and
           mineral reclamation industries; and orderly and economic development of
16         domestic mineral resources, reserves, and reclamation of metals and
17         minerals to help ensure satisfaction of industrial, security, and
           environmental needs.
18
           Secretary of Agriculture regulations that govern use of surface resources in
19         conjunction with mining operations on NFS lands are set forth under 36
20         CFR 228 Subpart A.

21   FEIS ES-6.
22         163.    As shown herein, the Agency’s view of its authority over the Project

23   misinterprets federal public land, mining, and environmental law. Throughout the multi-

24   year NEPA process, public involvement, and preparation of the EIS, the Forest Service was

25   under the mistaken belief that its review and approval of Resolution’s proposed uses of

26   federal land, and all of the proposed activities, are solely under the company’s GPO and the

27   Agency’s hardrock mining regulations at 36 C.F.R. Part 228A. See FEIS at 8.

28

                                                                                                 40
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 41 of 91



1           164.    In its “Purpose and Need” section, the FEIS never mentions, as it now
2    acknowledges in the Draft ROD, that all of the Project facilities on Forest Service managed
3    lands after the Exchange would be governed by the Agency’s 36 C.F.R. Part 251
4    regulations, not the Agency’s Part 228A mining regulations.
5           165.    In addition, the Agency’s focus on the need to support mineral development
6    under the 1970 Mining and Mineral Policy Act is misplaced. First, that Act, which merely
7    notes general principles, creates no controlling statutory mandate on the Agency. Instead,
8    the Forest Service’s primary mandate is to protect the forest from destruction and
9    depredations under the 1897 Organic Act. The Agency’s guiding congressional mandate
10   regarding the national forests is “to regulate their occupancy and use and to preserve the
11   forests thereon from destruction.” 16 U.S.C. §551.
12          166.    In addition, the FEIS never discusses the requirements for public review and
13   protection of public resources for special uses and rights-of-ways under FLPMA Title V, 43
14   U.S.C. §§1761-1771.
15          167.    The Agency’s reliance on the Multiple-Use Mining Act of 1955 is also
16   legally invalid, as that law does not require that the Forest Service approve operations
17   related to mineral development, including mining of minerals on private lands, without the
18   required evidentiary support in the record to support any assertions of statutory rights
19   against the United States. Ctr. for Biological Diversity v. U.S. Fish and Wildlife Serv., 409
20   F.Supp.3d 738, 759 (D. Ariz. 2019).
21          168.    Overall, the Agency’s legally incorrect view of the “purpose and need” for
22   its review of the Project fatally undermines the entire FEIS. “No amount of alternatives or
23   depth of discussion could ‘foster[ ] informed decision-making and informed public
24   participation’ when the Forest Service bases its choice of alternatives on an erroneous view
25   of the law. See Westlands Water Dist. v. U.S. Dep’t of Interior, 376 F.3d 853, 868 (9th Cir.
26   2004).” Ctr. for Biological Diversity, 409 F. Supp. 3d at 766.
27
28

                                                                                                   41
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 42 of 91



1           169.    If an Agency misconstrues its statutory and regulatory authority, it fails to
2    take “a hard look at all reasonable options before it,” and violates NEPA. N.M. ex rel
3    Richardson v. U.S. Bureau of Land Mgmt., 565 F.3d 683, 711 (10th Cir. 2009).
4
     Failure to Consider and Properly Review All Reasonable Alternatives, Including the No-
5    Action Alternative
6
            170.    NEPA’s requirement that an agency provide an objective evaluation of a
7
     range of reasonable alternatives to the proposed action “is the heart of the NEPA process.”
8
     42 U.S.C. § 4332(C)(iii) & (E); 40 C.F.R. § 1502.14. This provides “a clear basis for
9
     choice among options by the decisionmaker and the public.” 40 C.F.R. § 1502.14. Federal
10
     agencies must “[r]igorously explore and objectively evaluate all reasonable alternatives,”
11
     including “reasonable alternatives not within the jurisdiction of the lead agency.” Id.; see
12
     also id. § 1502.14(c).
13
            171.    As the Ninth Circuit has held:
14
            NEPA requires that federal agencies consider alternatives to recommended actions
15          whenever those actions “involve[ ] unresolved conflicts concerning alternative uses
16          of available resources.” 42 U.S.C. § 4332(2)(E) (1982). The goal of the statute is to
            ensure “that federal agencies infuse in project planning a thorough consideration of
17          environmental values.” The consideration of alternatives requirement furthers that
            goal by guaranteeing that agency decisionmakers “[have] before [them] and take [ ]
18
            into proper account all possible approaches to a particular project (including total
19          abandonment of the project ) which would alter the environmental impact and the
            cost-benefit balance.” NEPA’s requirement that alternatives be studied, developed,
20          and described both guides the substance of environmental decisionmaking and
21          provides evidence that the mandated decisionmaking process has actually taken
            place. Informed and meaningful consideration of alternatives--including the no
22          action alternative--is thus an integral part of the statutory scheme.
23   Bob Marshall Alliance v. Hodel, 852 F.2d 1223, 1228 (9th Cir. 1988) (citations omitted).
24          172.    This includes a duty to fully review the No-Action Alternative. Id. The
25   requirement for the No-Action Alternative exists as a mechanism for comparing the
26   environmental and related social and economic effects of the affected environment in the
27   absence of the proposed action as compared to all of the proposed action alternatives.
28   “Forty Most Asked Questions Concerning CEQ’s National Environmental Policy Act

                                                                                                    42
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 43 of 91



1    Regulations,” Federal Register Vol. 46, No. 55, March 1981, Question 3, “No Action
2    Alternative.”
3           173.      The FEIS described its view of the No-Action Alternative:
4           The no action alternative includes the following:

5           ·      The final GPO would not be approved, thus, none of the activities in
            the final GPO would be implemented, and the mineral deposit would not be
6           developed;

7           ·        The land exchange would not take place;

8           ·       Certain ongoing activities on Resolution Copper private land, such
            as reclamation of the historic Magma Mine, exploration, monitoring of
9           historic mining facilities such as tailings under existing State programs and
            permits, maintenance of existing shaft infrastructure, including dewatering,
10          and water treatment and piping of treated water along the MARRCO
            corridor to farmers for beneficial use, would continue regardless of GPO
11          approval;

12          ·      Ongoing trends not related to the proposed project would continue,
            such as population growth, ongoing impacts on air quality from fugitive
13          dust and vehicle emissions, human-caused fires from recreation, ranching,
            and a corresponding increase in use of public lands; and
14
            ·       No agency land and resource management plans would be amended
15          for this project.”

16   FEIS at 87-88.

17          174.      Regarding the No-Action Alternative, the Agency states that: “The no action

18   alternative cannot be selected … because the land exchange was mandated by Congress and

19   the Forest Service does not regulate mining operations on private land.” Draft ROD at 26.

20          175.      Thus, under the Agency’s view, the No-Action Alternative cannot be

21   selected because Congress mandated the approval of the Exchange.

22          176.      But that erroneously links the review and approval of the proposed uses on

23   the remaining federal lands with the approval of the Exchange. Nothing in the NDAA, or

24   any other federal law, requires the Forest Service (or any other agency such as the Corps of

25   Engineers) to approve anything beyond the Exchange (and that approval is subject to

26   significant constraints as noted herein).

27          177.      A proper No-Action Alternative, then, must be focused on the company’s

28   proposed uses of federal land (and its related impacts to private and state lands) as if all of

                                                                                                       43
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 44 of 91



1    the proposed uses on the remaining (non-exchanged) federal lands are denied by the Forest
2    Service or Army Corps of Engineers. Indeed, as detailed herein, when the Forest Service
3    reviews these proposed uses under the proper regulatory structure, the proposed uses cannot
4    be approved, due to irreparable and devastating impacts that would result from approval of
5    the uses.
6           178.     Yet, as detailed herein, nothing in the NDAA or any other law requires the
7    agency to approve these uses. Overall, the agency cannot base its NEPA review, including
8    consideration of the No-Action Alternative, on an incorrect view of the law, or on any
9    presumption that it must approve the proposed uses.
10          179.    A legitimate and proper No-Action Alternative must, then, consider the
11   conditions that will exist if the agencies deny the proposed uses of federal land. For
12   example, because Resolution would have no need to continue to pump and dewater
13   groundwater if it was denied its proposed uses (even after the Exchange was completed),
14   because it would not have the support facilities necessary to mine the ore body, the baseline
15   and related conditions that would then exist must be considered as the true No-Action
16   Alternative condition.
17          180.    The Forest Service incorrectly believes that the dewatering will continue
18   (FEIS at 87-88) even if the proposed uses were not approved. See also FEIS at 394 (“Under
19   the no action alternative, which includes continued dewatering pumping of the deep
20   groundwater system….”). But the fact that Resolution would obtain the ore body and
21   surrounding lands via the Exchange does not mean that it would continue groundwater
22   pumping when it could not conduct the proposed uses on the remaining federal lands.
23   Indeed, the previous operator shut down the pumps for approximately ten years in or
24   around 1997.
25          181.    The FEIS lists several major ongoing actions of Resolution Copper, which
26   the Forest Service improperly included as the environmental baseline, which results in
27   these impacts not being analyzed at any point in the NEPA process. This includes, but is not
28   limited to, the ongoing and “continued dewatering” of the mine shafts, including shafts No.

                                                                                                   44
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 45 of 91



1    9 and No. 10, among other shafts and tunnels. Other actions and impacts that have been
2    ignored by the Forest Service in the FEIS include “reclamation of the historic Magma
3    Mine; exploration; monitoring of historic mining facilities such as tailings under existing
4    State programs and permits; maintenance of existing shaft infrastructure, including
5    dewatering; and water treatment and piping of treated water along the MARRCO corridor
6    to farmers for beneficial use.” FEIS at 87-88. Regarding this last point, the FEIS unfairly
7    considers Resolution Copper’s water recharge efforts, which include delivery of dewatered
8    water to New Magma Irrigation and Drainage District, as an applicant-committed
9    environmental protection measure while failing to analyze the actual environmental impacts
10   of that same dewatering that would occur at the Mine and throughout the well corridor.
11          182.    In addition, the FEIS fails to consider the reasonable alternative where the
12   land exchange takes place per the NDAA, but the Agency denies some or all of the Special
13   Use Permits for the tailings pipeline and electrical facilities, and/or the Special Use Permit
14   that should have been required for the ore concentrate pipeline and construction laydown
15   yard in and near the MARRCO corridor.
16          183.    The Agency refused to consider this reasonable alternative because it
17   erroneously believed that “the Forest Service is unable to refuse approval of the GPO
18   within their regulations and guidance.” FEIS at 88. But this is internally contradicted by
19   the FEIS and Draft ROD, where the Agency says that since it does not have discretion to
20   deny the Exchange, all Project facilities on Forest Service managed lands should be
21   regulated under Special Use Permits, not the GPO. And the Forest Service does have the
22   authority and discretion to deny Special Use Permit applications under FLPMA and the
23   Agency’s 36 C.F.R. Part 251 and Part 261 regulations.
24          184.    Indeed, as shown herein, and by the massive destruction to Oak Flat and the
25   surrounding lands and waters that would be made possible by the issuance of the Special
26   Use Permits (i.e., if these Permits are not issued, then the Mine Project could not occur
27   regardless of whether the Exchange takes place), this alternative is the only legally-
28   defensible choice for the Agency, and yet it was not even considered.

                                                                                                      45
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 46 of 91



1
     Failure to Adequately Consider All Direct, Indirect, and Cumulative Impacts, and
2    Connected Actions
3           185.    The FEIS fails to adequately analyze the direct, indirect, and cumulative
4    impacts from the Exchange and Project on all potentially affected resources, including air
5    quality, water quality and quantity, wildlife, cultural/religious resources, recreation, and
6    economics.
7    Water Resources and Mine Water Use
8           186.    One of the most glaring inadequacies in the FEIS involves water. In the
9    company’s General Plan of Operations , Resolution Copper provides a number for its total
10   water needs for the life of the mine. Resolution states, “[a] current estimate of the total
11   quantity of water needed for the life of the mine is 500,000 ac-ft.” GPO, Volume 1, Sec.
12   3.6.1, Water Balance, Sources, and Management at 174.
13          187.    However, the FEIS estimates that the total quantity of external water needed
14   for the life of the mine (construction through closure and reclamation) could be as much as
15   590,000 AF. FEIS at ES-25. The Forest Service notes this water use amount is in addition
16   to the approximate 87,000 AF of water that would be dewatered over the life of the Mine to
17   keep its tunnels, adits, shafts and other underground infrastructure free of water so that
18   mining can occur. FEIS at 405. This water would be consumed in Mine operations.
19          188.    When combined, these two actions of the Project would consume (deplete)
20   677,000 AF of water from Arizona’s limited water sources over the life of the Mine.
21          189.    An analysis of the Tables and Figures contained in Resolution’s GPO shows
22   that Resolution’s total water usage over the life of the Mine may be even greater—closer to
23   786,626 AF. See GPO Figures 3.6-1a, 3.6-1b, and 3.6-1c (Volume 2).
24          190.    The FEIS did not address the clear disconnect between Resolution’s own
25   water usage figures contained in the GPO (totaling up to 786,626 AF) and the numbers
26   ultimately analyzed by the Forest Service in the FEIS.
27          191.    The FEIS admits that at least 550,000 AF of “fresh groundwater” would be
28   pumped by Resolution Copper at the Desert Wellfield (the area in the East Salt River
                                                                                                    46
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 47 of 91



1    Valley where Resolution will pump the vast majority of the groundwater to support the
2    Mine). FEIS at H-7.
3           192.    The FEIS fails to provide any meaningful analysis demonstrating that the
4    pumping impacts associated with the Desert Wellfield would be fully mitigated and
5    compensated by Resolution. The Forest Service states that “the entire amount of makeup
6    water needed for the mine was assumed to be physically pumped from the Desert
7    Wellfield.” FEIS at 969.
8           193.    Yet the Forest Service failed to analyze and detail how, and where, all this
9    mitigation water will come from. Instead, the FEIS relies on future Arizona state water
10   permitting processes to ascertain these critical water issues.
11          194.    Although the Arizona Department of Water Resources (“ADWR”) has been
12   a cooperating agency in the NEPA process, the FEIS fails to adequately analyze the physical
13   availability of Arizona’s water resources to be consumed by the Mine —or the direct,
14   indirect, and cumulative impacts that the consumption of such a large volume of water
15   (677,000 AF – 786,626 AF) would have on Arizona’s water supplies on a local, regional, or
16   state-wide basis.
17          195.    The FEIS admits that the actual water use by the Project would be
18   determined by ADWR in the future, long after the NEPA and NDAA review has been
19   completed. This includes a determination of the “unavoidable impacts” and related
20   mitigation measures associated with the massive dewatering of the East Salt River valley
21   stemming from Resolution Copper’s Desert Wellfield. FEIS at 422.
22          196.    Yet the extent of these “unavoidable impacts” must be determined, analyzed,
23   and subject to full public review during the NEPA process—not during some future state
24   process to which NEPA and the NDAA do not apply.
25          197.    A determination of all the sources of water, including the availability of the
26   water supply, as well as the location, rate of pumping, and the governing legal authorities
27   should have been made and included in the FEIS for full analysis of baseline conditions, and
28   the Project’s direct, indirect, and cumulative impacts, as well as mitigation.

                                                                                                     47
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 48 of 91



1           198.    Although the Forest Service cannot rely on future state permitting
2    procedures and reviews to satisfy its NEPA and NDAA analysis requirements (as all
3    analysis needed to be completed in the FEIS), even under state law, the Agency has not
4    demonstrated that the Project would fully mitigate the Project’s water depletions.
5           199.    Under the Arizona Groundwater Management Act of 1980, areas of the state
6    with “heavy reliance on mined groundwater” were designated as Active Management Areas
7    (“AMAs”), and for many AMAs including the Phoenix AMA, the primary management
8    goal is to achieve safe-yield by the year 2025.
9           200.    The Mine and much of its infrastructure, including mine dewatering
10   infrastructure, “lies almost entirely within the Phoenix AMA.” FEIS at 387, n.52. The
11   Desert Wellfield is located within the East Salt River valley of the Phoenix AMA (FEIS at
12   416), although the Wellfield is in extremely close proximity to the Pinal AMA, and thus the
13   substantial pumping that would occur at the Desert Wellfield will intersect and deplete
14   groundwater supplies within the Pinal AMA as well.
15          201.    The Forest Service acknowledges in the FEIS that “ultimately, the mine
16   water supply for each alternative can be reduced to the need for fresh groundwater to be
17   pumped or recovered from the Desert Wellfield…”, FEIS, Appendix H at H-7) (emphasis
18   added); see also FEIS at 385 (“makeup water supply for the mine would come from a series
19   of wells installed within the MARRCO corridor, drawing water from the deep alluvial units
20   of the East Salt River valley.”). The FEIS states this will be at least 544,858 AF, see, e.g.,
21   FEIS at 414, Figure 3.7.1-7, which is over 177 billion gallons of water.
22          202.    The FEIS at ES-24 vaguely concludes that the numerous high-capacity wells
23   to be developed at the Desert Wellfield pumping in the East Salt River Valley along the
24   MARRCO corridor “would incrementally contribute to the lowering of groundwater levels
25   and cumulatively reduce overall groundwater availability in the area.” But the FEIS fails to
26   provide substantive details about these impacts or to meaningfully or objectively consider
27   the direct, indirect, or cumulative impacts of the Desert Wellfield pumping to the
28

                                                                                                      48
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 49 of 91



1    groundwater availability in the area or to local, regional, or state-wide water supplies and
2    the environment overall.
3           203.    For example, the Forest Service failed to adequately consider or analyze in
4    the FEIS the direct, indirect and cumulative impacts of the large amount of water to be
5    pumped by the Desert Wellfield on the important safe-yield goals of the Phoenix AMA or
6    the Pinal AMA, which should have, in particular, considered the impacts of the massive
7    amount of “fresh groundwater” to be withdrawn from the Desert Wellfield—which will be
8    544,858 AF under the preferred alternative (the Forest Service sometimes rounds this
9    number up to 550,000 in the FEIS).
10          204.    The Forest Service failed to adequately consider or analyze in the FEIS the
11   direct, indirect or cumulative impacts on groundwater dependent ecosystems and other
12   resources resulting from the large amount of groundwater to be pumped from the Desert
13   Wellfield, summarily concluding (without any material analysis, surveys or other empirical
14   information) that due to “depths to groundwater” there “are no [groundwater dependent
15   ecosystems] in the East Salt River valley supported by regional groundwater that
16   potentially could be impacted by drawdown from the mine water supply pumping.” FEIS at
17   385. This is far from the detailed “hard look” required by NEPA.
18          205.    The Agency states that “the amount of groundwater in storage in the East Salt
19   River valley subbasin (above a depth of 1,000 feet) is estimated to be about 8.1 million
20   acre-feet.” FEIS at 415. The Forest Service provides no basis in the FEIS for this critical
21   assumption and it relies on this unsubstantiated assumption throughout the FEIS.
22          206.    The Forest Service also fails to make clear: (1) if the 8.1 million AF of
23   groundwater “in storage” it relies upon is in reference to CAP water or other water sources
24   that have been banked or stored in underground storage facilities in the East Salt River
25   valley; (2) if this is in reference to the total amount of natural groundwater in the entire East
26   Salt River valley subbasin; and (3) how much of the 8.1 million AF of groundwater “in
27   storage” is already being utilized or will be utilized by others now or in the future.
28

                                                                                                    49
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 50 of 91



1           207.    In fact, the Forest Service notes in the cumulative effects analysis that
2    “Approximately 7 million acre-feet of long-term storage credits were stored in the entire
3    Phoenix AMA at the end of 2017 (Barter et al. 2020).” FEIS at 971.
4           208.    Yet, the FEIS does not distinguish these storage credits from the 8.1 million
5    figure, injecting significant uncertainty into the Forest Service’s evaluation of the impacts
6    of Resolution’s pumping on total stored water available.
7           209.    The Forest Service also never confirms in the FEIS where this 8.1 million
8    AF estimate comes from, whether it has been independently verified by the Agency, or
9    what the range of uncertainty is associated with this estimate. This falls far short of the
10   basic requirement for a “hard look” under NEPA.
11          210.    The FEIS inadequately analyzes the cumulative impacts of the Desert
12   Wellfield pumping and Mine dewatering on regional and local water supplies—supplies
13   that are already being stretched to their limit by drought and existing pumping, with more
14   groundwater demand anticipated in the coming years as discussed herein.
15          211.    Under NEPA, the Agency must provide the needed information in the Draft
16   and Final EIS and this duty is not excused by a vague allusion to “uncertainties” or because
17   either the Agency or the Project proponent has yet to obtain/compile the needed
18   information.
19          212.    Thus, the Forest Service failed to provide the required information and
20   analysis on baseline conditions and water impacts as noted herein, and failed to provide the
21   specific justification why this failure is acceptable under NEPA:
22          When an agency is evaluating reasonably foreseeable significant adverse
            effects on the human environment in an environmental impact statement
23          and there is incomplete or unavailable information, the agency shall always
24          make clear that such information is lacking.
            (a) If the incomplete information relevant to reasonably foreseeable
25          significant adverse impacts is essential to a reasoned choice among
26          alternatives and the overall costs of obtaining it are not exorbitant, the
            agency shall include the information in the environmental impact statement.
27
28

                                                                                                     50
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 51 of 91



1    40 CFR § 1502.22. “If there is ‘essential’ information at the plan-or site-specific
2    development and production stage, [the agency] will be required to perform the analysis
3    under § 1502.22(b).” Native Village of Point Hope v. Jewell, 740 F.3d 489, 499 (9th Cir.
4    2014).
5             213.   The Forest Service cannot credibly assert that the need to fully understand
6    the direct, indirect and cumulative water impacts of this Project, which could be
7    catastrophic for regional and local water users (and the Phoenix AMA’s and Pinal AMA’s
8    goal of safe-yield) is not essential to its review of the Project under NEPA.
9             214.   This includes the obligation to document and verify, among other things: (1)
10   the total amount of water that is physically available for pumping at the Desert Wellfield –
11   beyond an unverified suggestion that there is 8.1 million AF of water in “storage”; (2) the
12   location and size of existing local and regional groundwater wells that might be adversely
13   impacted (and even rendered dry) by the Mine’s pumping and water use; and (3) the
14   reasonably foreseeable planned developments in the area, such as the large Superstition
15   Vista development, among other planned developments.
16            215.   The Forest Service thus failed to consider the baseline conditions of these
17   above-described areas as well as the direct, indirect, and cumulative impacts of the Mine’s
18   projected water use relative to this information and potential mitigation for these impacts.
19            216.   The Forest Service is required to fully review, verify, and understand any
20   scientific models used in the FEIS. This includes any groundwater flow models used to
21   examine the direct, indirect, and cumulative impacts of the massive groundwater pumping
22   and mine dewatering requirements of the Mine.
23            217.   The FEIS, at 378, states (though does not explain) that the groundwater flow
24   model used to predict pumping impacts from the Desert Wellfield was developed by
25   Resolution Copper “from an existing, calibrated, regulatory model prepared by ADWR…”.
26
27
28

                                                                                                    51
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 52 of 91



1           218.       The record reveals that the Resolution Copper relied upon the 2009 ADWR
2    Salt River Valley flow model as the basis of their groundwater model for the Desert
3    Wellfield. 4
4           219.       However, the FEIS fails to provide any information that would assist the
5    public to independently review the accuracy of the Resolution Copper model that was,
6    presumably, built from the ADWR model.
7           220.       The Forest Service acknowledges in response to public comments that it did
8    not independently review the model:
9           These comments indicate that the separate groundwater model used to
            predict impacts from the Desert Wellfield was not scrutinized or vetted
10          by the NEPA team, as was the mine-site groundwater model. This is a
11          correct statement. Because the model used for the Desert Wellfield is a
            standard regulatory model prepared and used by the Arizona Department of
12          Water Resources, the same level of evaluation was not deemed necessary.
13
     FEIS at Appendix R at R380 (emphasis added).
14          221.       Resolution Copper’s revisions to the ADWR model were evaluated by BGC
15   Engineering USA, Inc., in its report entitled “Project Memorandum re: Review of the
16   ADWR Salt River Valley Groundwater Model Application for Resolution’s Desert
17   Wellfield – FINAL,” dated August 3, 2020 (Walser 2020). Walser 2020 is included in the
18   Project record.
19          222.       The evaluation by Walser pointed out numerous material concerns with the
20   Resolution Copper model that undermine its reliability.
21          223.       Walser notes that the ADWR model utilized by Resolution Copper to
22   analyze the impacts of pumping from the Desert Wellfield “was last updated in 2009.”
23   Walser at 4. But, Walser also notes that in 2010 a “refined geology framework was
24   developed for the model area (ADWR, 2010b), however, this framework has not been
25   incorporated in the [Resolution Copper] numerical model.” Id.
26
27   4
      See Garrett, C. 2018a. ADWR/Desert Wellfield Modeling Meeting. Phoenix, Arizona:
28   SWCA Environmental Consultants. November 9, 2018 (“2018 Modeling Meeting
     minutes”). https://www.resolutionmineeis.us/documents/garrett-swca-adwr-meeting-2018
                                                                                                  52
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 53 of 91



1           224.   In addition, in 2014, ADWR completed a major update to its East Salt River
2    Valley portion of the Salt River Valley model to perform key “structural modifications”
3    related to the simulated thickness of aquifer materials and other matters. These important
4    structural improvements were also not included in the Resolution Copper model. 5
5           225.   Thus, the Forest Service relied on groundwater modeling in the FEIS that
6    was based on an earlier version of the ADWR Salt River Valley that did not have the
7    benefit of ADWR’s 2014 updates to correct structural problems. The FEIS does not
8    explain why the updated model was not used, nor does it explain why the structural
9    problems in the 2009 model can be ignored.
10          226.   The Forest Service has an independent obligation under NEPA and the
11   NDAA to objectively review, independently verify, and understand the groundwater flow
12   model used by Resolution Copper, regardless of whether it represented a modification of an
13   existing ADWR planning model. The Forest Service failed to perform its independent
14   obligations relative to the Resolution Copper groundwater flow model for the Desert
15   Wellfield in violation of NEPA.
16          227.   The Desert Wellfield sits at the boundary of the Phoenix and Pinal AMAs,
17   yet despite the Desert Wellfield’s extremely close proximity to the Pinal AMA and the
18   obvious pumping impacts from the Desert Wellfield to groundwater levels in the Pinal
19   AMA, the Resolution Copper groundwater model entirely excludes impacts to groundwater
20   resources in the Pinal AMA, and instead abruptly terminates at the boundaries of the
21   Phoenix AMA without explanation, despite the hydrologic connection between the two
22   AMAs as shown in the FEIS at 368, Figure 3.7.1-2.
23          228.   The Forest Service ignores this critical failing in its NEPA analysis, despite
24   the fact that the drawdown contours from pumping the Desert Wellfield are shown in the
25
26
     5
27     See November 9, 2018, Montgomery & Associates Power Point Presentation, attached to
     the 2018 Modeling Meeting minutes (“Nov. 2018 Power Point”) at slide 5 (“Utilize 2009
28   ADWR SRV model that simulates groundwater flow from 1983 through 2006 (Freihoefer
     et. al., 2009).”).
                                                                                                    53
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 54 of 91



1    FEIS to extend down past the southernmost boundary of this model by levels of at least 40
2    feet or more and into the Pinal AMA model boundary.
3             229.   Figure 3.7.1-2 from the FEIS, which depicts projected groundwater impacts
4    from Desert Wellfield pumping, has been modified below to illustrate the location of the
5
6
7
8
9
10
11
12
13
     Pinal AMA boundary.
14
15            230.   As a result, the Forest Service did not identify or consider the direct, indirect

16   and cumulative impacts from the pumping at the Desert Wellfield to groundwater levels or

17   wells within the Pinal AMA, meaning that the FEIS fails to disclose potentially catastrophic

18   impacts from the Desert Wellfield pumping to groundwater resources within the Pinal

19   AMA.

20            231.   Regarding why this was not considered, the Forest Service says (FEIS at R-

21   342) that the “area for which this model was conducted does not extend as far north as the

22   Desert Wellfield, or as far any substantial drawdown anticipated from the Desert

23   Wellfield.” Given what the Forest Service’s own figure above shows, that is not true.

24            232.     The Pinal AMA groundwater flow model was updated by ADWR in

25   October 2019. 6

26            233.   Among other things, the ADWR updates show a shortfall of 8 million acre-

27   feet of water between demands and available groundwater resources in the Pinal AMA.

28
     6
         See http://infoshare.azwater.gov/docushare/dsweb/View/Collection-19686
                                                                                                     54
         Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 55 of 91



1    This shortfall was not meaningfully evaluated by the Forest Service in the FEIS as NEPA
2    requires. 7
3           234.    In fact, “Modifications in the 2019 Pinal Model domain were concentrated in
4    the northeast corner of the model where it overlaps with the SRV [Salt River Valley]
5    model…” 8
6           235.    Given the rampant shortcomings in Resolution Copper’s groundwater
7    modeling efforts for the Desert Wellfield, the Forest Service was required to perform an
8    objective and independent analysis of the baseline conditions and of the direct, indirect, and
9    cumulative impacts of pumping from the Desert Wellfield using the most recent modeling
10   available, including the new and updated 2019 Pinal Model.
11          236.    The results of the Resolution Copper model relied upon by the Forest
12   Service in the FEIS are fundamentally flawed, likely grossly underestimate the decline in
13   regional groundwater supplies in the East Salt River Valley that would be caused by the
14   Desert Wellfield, and cannot be used by the Agency to examine the direct, indirect or
15   cumulative impacts from the Desert Wellfield pumping on individual wells in the area, or
16   the local or regional water supply in the East Salt River Valley under NEPA.
17
18   Additional Flaws in the Direct, Indirect, and Cumulative Effects Analysis
19          237.    The Forest Service’s cumulative effects analysis also fails to adequately
20   consider a number of reasonably foreseeable activities in the East Salt River Valley. These
21   include the Superstition Vistas mega residential development, other developments planned
22   near Florence, and the planned development of numerous new agricultural production
23
24
     7
      See id.; see also ADWR, 2019 Pinal Model And 100-Year Assured Water Supply
     Projection Technical Memorandum (Oct. 11, 2019), available at:
25   http://infoshare.azwater.gov/docushare/dsweb/Get/Document-
     11793/2019_Pinal_Model_and_100-Year_AWS_Projection-Technical_Memorandum.pdf
26
27
     8
       Technical Memorandum, Appendix B, p. B-4 available at:
     (http://infoshare.azwater.gov/docushare/dsweb/Get/Document-
28   11795/Appendix_B_Structural_Modifications_to_the_Pinal_Model.pdf).
                                                                                                 55
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 56 of 91



1    (groundwater) wells that will soon be developed due to impending shortages on the
2    Colorado River, among other things.
3             238.    For example, despite the existence of concrete plans for the 275-square mile
4    Superstition Vistas mega development, located within the Project’s analysis and impacts
5    area, the Forest Service declined to consider the development as a reasonable foreseeable
6    action under NEPA, observing (incorrectly, as discussed below) that plans for Superstition
7    Vistas were “conceptual and lack adequate detail to allow substantial analysis of resource
8    effects…” FEIS at 966, and that “no concrete steps have been taken for the auction of this
9    land by the ASLD.” FEIS at 971.
10
              239.    The Forest Service acknowledged the planned Superstition Vistas
11
     development in the FEIS, at 966, and at
12
     other places in its cumulative effects
13
     analysis, despite concluding it is not a
14
     reasonably foreseeable future activity. But
15
     the Forest Service does not consider or
16
     meaningfully analyze the cumulative water
17
     impacts of the development on local or
18
     regional water supplies as required by
19
     NEPA.
20
              240.    The Forest Service violated
21
     NEPA and the NDAA when it failed to
22
     fully evaluate the planned Superstition
23
     Vistas mega development and its substantial
24
     water needs as a reasonably foreseeable future action.
25
              241.    As early as 2006, the Arizona State University Morrison Institute for Public
26
     Policy issued a study on the Superstition Vistas development (“The Treasure of the
27
     Superstition Vistas”). 9
28
     9
         https://morrisoninstitute.asu.edu/sites/default/files/treasure_superstition_vistas.pdf.
                                                                                                     56
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 57 of 91



1           242.    Per this report, the 275-square mile planned Superstition Vistas development
2    would cover an area larger than the cities of Mesa, Tempe, Chandler, and Gilbert combined
3    (p.9). The development is anticipated to have a population at build out of nearly 1 million
4    people (p.13), and would have a minimum water demand of 190,000 AF per year (p.15).
5           243.    The Desert Wellfield pumping area for the Resolution Project sits at the
6    heart of the 275-square mile Superstition Vistas land (shown in green). This can be seen in
7    the illustration included above.
8           244.    The need for the Forest Service to consider the cumulative impacts to water
9    stemming from the Desert Wellfield pumping along-side water demands for the massive
10   Superstition Vistas development has been raised numerous times to the Agency, both in
11   comments by others, including the Arizona State Land Department (“ASLD”) (FEIS,
12   Appendix R-43)(the ASLD recently auctioned-off lands paving the way for this
13   development), as well in Plaintiffs’ comments on the DEIS.
14          245.    The Forest Service erroneously concluded that Superstition Vistas is entirely
15   “speculative” and never considered its impacts in the FEIS, believing that the Arizona State
16   Land Department had not taken any “concrete steps” to auction the lands needed for the
17   Superstition Vistas development. FEIS at 971.
18          246.    Yet, to the contrary, documents Plaintiffs provided to the Forest Service
19   detail the progress and advancement of the Superstition Vistas development, including the
20   fact that the Arizona State Land Department just recently auctioned 2,700 acres of State
21   Trust Lands for this very development. See Phase I Environmental Site Assessment ASLD
22   Auction Site prepared by Geotek (October 2019); see also “Homebuilders run up price of
23   East Valley land to $245.5M in controversial state auction” (AZCentral, Nov. 5, 2020).
24   Thus, plans for the sale and development of additional acres are already underway. Id.
25          247.    Superstition Vistas has also been anticipated and considered by the Arizona
26   Department of Water Resources in its water models and reports related to this region, and it
27   is considered in other planning documents maintained by Pinal County and numerous local
28   cities and towns. See ADWR Pinal Water Model (2019); Pinal County Comprehensive Plan

                                                                                                   57
           Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 58 of 91



1    (2019) & Resolution No. 2020-PZ-PA-004-20 by Pinal County Board of Supervisors
2    Approving Amendment Recorded November 19, 2020.
3             248.   Indeed, the Arizona State Land Department criticized the Forest Service’s
4    Draft EIS for the adverse impacts from Resolution’s dewatering on the plans on the
5    Superstition Vistas development.
6             249.   The Arizona State Land Department filed extensive comments on the DEIS,
7    warning of the significant impacts from Resolution’s Desert Wellfield pumping and
8    dewatering on the plans for the Superstition Vistas development, and correspondingly, on
9    the Arizona State Trust that is administered by the Arizona State Land Department under
10   the Arizona Enabling Act. The State stated: “The greatest potential adverse impact to the
11   [Arizona] Trust will be the water (usage of approximately 600,000 acre-feet (AF) over the
12   LOM [Life of Mine]) that will be extracted from the aquifer beneath the Superstitions
13   Vistas Planning Area (SVPA).” FEIS, Appendix R at R-43.
14            250.    The Arizona State Land Department also observed that, “[b]ased upon the
15   anticipated groundwater requirements contained in the DEIS, the negative impact of the
16   proposed water consumption sourced from the Superstition Vistas Planning Area (SVPA)
17   far outweighs the estimated financial benefits to the Trust resulting from other aspects of
18   the project by a factor of 20:1.” Id. at R-44. The Arizona State Land Department further
19   stated that “…the extraction and transportation of groundwater out of the SVPA
20   [Superstition Vistas Planning Area] greatly compromises the ability to develop these lands
21   to their full planned potential, and as a result, reduces the income and value of the Trust.”
22   Id.
23            251.   The Forest Service specifically acknowledged the “anticipated development
24   in the Superstitions Vistas planning area.” DEIS 342.
25            252.   Under NEPA, the Agency cannot simply ignore cumulative impacts by
26   labeling them as “speculative,” especially when planning for these activities is already
27   underway, concrete steps have been taken to facilitate the action, and the action is
28   considered in numerous plans by state and local communities. “[P]rojects need not be

                                                                                                     58
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 59 of 91



1    finalized before they are reasonably foreseeable. ‘NEPA requires that an EIS engage in
2    reasonable forecasting. Because speculation is . . . implicit in NEPA, [ ]we must reject any
3    attempt by agencies to shirk their responsibilities under NEPA by labeling any and all
4    discussion of future environmental effects as crystal ball inquiry.’” N. Plains Res. Council,
5    Inc. v. Surface Transp. Bd., 668 F.3d 1067, 1078-79 (9th Cir. 2011) (citations omitted).
6            253.   The Forest Service’s decision to ignore this reasonably foreseeable, indeed
7    planned, activity violates NEPA and the NDAA.
8            254.   Water demands for the Superstition Vista development, discussed for well
9    over a decade, have been estimated to be between 100 and 156 gallons per capita per day. 10
10           255.   The 100 gallons per capita per day estimate reflects a highly aspirational
11   water conservation goal, as the actual water usage may be much higher. Using an average
12   of the current per-capita water usage figures available from ADWR for the towns of Mesa,
13   Gilbert, Chandler and Tempe (approximately 187 gallons per capita per day) shows that
14   Superstition Vistas development is likely to use approximately 210,000 AF of water per
15   year for its an anticipated population of 1 million people (Phoenix AMA Draft 4th
16   Management Plan, January 2020, p. Municipal 5-44).
17           256.   Yet none of the water uses or other impacts associated with the Superstition
18   Vistas development were considered under NEPA by the Forest Service, in violation of
19   NEPA and the NDAA.
20           257.   In contrast to the Forest Service’s unsupported claims that the already
21   planned Superstition Vistas development is “speculative,” and thus need not be considered,
22   the Agency nevertheless relies on Resolution’s hoped-for plans to acquire the state lands at
23   Skunk Camp as the entire basis for its preferred Alternative 6 pipeline and tailings waste
24   approvals.
25           258.   The vast majority of the Skunk Camp area is not owned by Resolution
26   Copper but is instead Arizona State Trust Land that is owned by Arizona and administered
27
     10
       See Morrison Institute Report “The Treasure of the Superstitions” (April 2006); see also
28   “Snider: New development will bring water concerns” (inMaricopa.com, Dec. 3, 2011).
                                                                                                   59
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 60 of 91



1    by the Arizona State Land Department under the Arizona-New Mexico Enabling Act of
2    1910 and requirements of Arizona law. The Forest Service explains that “this alternative is
3    unique in that the tailings storage facility would be located on private lands (after eventual
4    acquisition of Arizona State Trust land).” FEIS at 19; see also FEIS at 24, Table 1.5.5-1.
5           259.    Similarly, the southeastern portion of the area at the East Plant Site is also
6    not owned by Resolution Copper, but rather is State Trust Lands administered by the
7    Arizona State Land Department. FEIS at ES-22, Figure ES-7 (showing the southeastern
8    portion of the subsidence zone encroaching on State Trust Lands).
9           260.    The Forest Service’s preferred alternative for Skunk Camp (upon which the
10   entire FEIS and Draft ROD is premised) and its plans for the development of the East Plant
11   Site are thus “speculative,” under the Agency’s view, as these plans are based on the
12   marginal possibility of multiple approvals from the Arizona State Land Department that
13   may or may not occur in the future.
14          261.    Resolution Copper may never have a right to deposit its tailings at Skunk
15   Camp or take, by means of subsidence, State Trust Lands at the East Plant Site, since prior
16   to doing this, Resolution Copper would have to submit a formal application for the
17   acquisition of these lands, meet the Arizona State Land Department’s strict screening
18   process, and ultimately outbid any other interested party to acquire these lands at a
19   competitive, public auction.
20          262.    The FEIS does not disclose that Resolution has performed any concrete steps
21   towards the acquisition of these State Trust Lands and there are no public plans disclosed
22   for the competitive auction of these lands as required by Arizona law.
23          263.    To acquire these lands in private ownership, Resolution Copper would first
24   have to demonstrate that its acquisition of the Trust Lands would provide value to the Trust
25   and meet all Arizona State Land Department application requirements before the Trust
26   lands could go to public auction, which includes a careful review by Arizona State Land
27   Department of any factors associated with the potential auction of lands, including an
28   analysis of income potential to the Trust; proposed use; impact to adjacent Trust lands;

                                                                                                      60
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 61 of 91



1    availability of utilities/infrastructure; access; proximity to existing development; parcel
2    size; and conformance with local jurisdiction regulations.
3           264.    However, the Arizona State Land Department has already expressed
4    substantial concerns about the Mine, including specifically with regard to the Skunk Camp
5    tailings site vis-à-vis impacts to the Trust: “The [Skunk Camp] location is predominately
6    State Trust land, and it is highly likely that this location will adversely impact the Trust.”
7    FEIS at R-42. Further, based upon its concern about the potential water demand of the
8    Mine, particularly from Desert Wellfield pumping, the Arizona State Land Department has
9    already concluded that the negative impact of the proposed water consumption for the
10   mine “outweighs the estimated financial benefits to the Trust resulting from other
11   aspects of the project by a factor of 20:1.” Id. at R-44 (emphasis added).
12          265.    Throughout the NEPA process, the Forest Service has repeatedly dismissed
13   various potential impacts to the environment from the Exchange and Mine as remote or
14   speculative. See, e.g., FEIS at 424 (dismissing the formation of subsidence pit lakes as
15   remote and speculative); Id. at R-177 (dismissing concerns over the block-caving operation
16   as speculative); Id. at R-184 (dismissing concerns about greenhouse gas emissions from the
17   routes of travel and processing location for the copper concentrate as speculative); R-243
18   (dismissing concerns about Resolution Copper’s potential to develop its mineral claims
19   adjacent to the Mine as speculative and therefore, not reasonably foreseeable).
20          266.    As detailed above, the Forest Service erroneously dismisses as “speculative”
21   the long-planned Superstition Vistas development, concluding that the Arizona State Land
22   Department has not taken any “concrete steps” to auction the lands needed for the
23   Superstition Vistas development, FEIS at 971, though, in fact, ASLD has already auctioned
24   off over 2,700 acres of State Trust lands for this very purpose.
25          267.    Yet, with regard to the Skunk Camp site and the subsidence area at the East
26   Plant Site (both of which are owned and administered by the Arizona State Land
27   Department under Arizona law), the Forest Service assumes these truly speculative actions
28   are a given, without the required support, and completely fails to disclose or analyze in the

                                                                                                      61
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 62 of 91



1    FEIS the speculative nature of its preferred alternative and the significant hurdles and
2    numerous future actions that are needed for Resolution’s potential acquisition of the state
3    lands at Skunk Camp for tailings purposes. This violates NEPA and the NDAA.
4           268.    The FEIS also failed to consider and fully analyze as “reasonably
5    foreseeable activities” under NEPA the cumulative impacts from several other planned and
6    reasonably foreseeable housing developments in/near the nearby Town of Florence. These
7    developments, although well documented, were also dismissed from analysis under the
8    FEIS. FEIS at 966.
9           269.    Several of those housing developments are under construction and sale right
10   now, and some units have already been completed and sold: Anthem Parkside at Merrill
11   Ranch by D.H. Horton (https://www.drhorton.com/arizona/phoenix/florence/anthem-
12   merrill-ranch); Parkside at Anthem at Merrill Ranch by Pulte Homes
13   (https://www.pulte.com/homes/arizona/phoenix/florence/parkside-at-anthem-at-merrill-
14   ranch-7739); Sun City Anthem at Merrill Ranch by Del Webb
15   (https://www.delwebb.com/homes/arizona/phoenix/florence/sun-city-anthem-at-merrill-
16   ranch-11846); and Crestfield Manor by D.H. Horton
17   (https://www.buzzbuzzhome.com/us/crestfield-manor1).
18          270.    In addition, regarding overall demands and usage of water in the area,
19   although the Forest Service mentioned Arizona’s Drought Contingency Plan and the
20   impending “shortages” on the Colorado River in its cumulative effects analysis section of
21   the FEIS, see, e.g., FEIS at 966, 967-69, the Forest Service declined to consider as
22   reasonably foreseeable activities the plans of farmers in the East Salt River Valley to
23   develop new pumping infrastructure in Pinal County under the Drought Contingency Plan
24   and before 2026 to facilitate the extraction of up to 70,000 AF of groundwater to replace
25   water supplies lost through Drought Contingency Plan agreements and the future cutbacks
26   in CAP water deliveries from the Colorado River. Id.
27
28

                                                                                                   62
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 63 of 91



1            271.    The Natural Resource Conservation Service has already committed $10
2    million dollars to support the development of this new pumping infrastructure. 11
3            272.    This new infrastructure will be located within the East Salt River Valley in
4    Pinal County.
5            273.    The pumping infrastructure and its potential drawdown squarely falls within
6    the area impacted by Resolution’s Desert Wellfield pumping.
7            274.    The Forest Service declined to consider Drought Contingency Plan activities,
8    such as the Pinal County pumping described above, concluding that because the State’s
9    Drought Contingency Plan guidelines extend only until 2026, the pumping by Pinal County
10   farmers will also conclude in 2026, and thus, this activity “will expire before Resolution
11   Copper begins pumping groundwater.” FEIS at 968. That is wrong, and completely
12   misunderstands the facts of Arizona water needs and uses.
13           275.    Under the Drought Contingency Plan, during the period between 2020 and
14   2026 Pinal County farmers will experience a ramp down in terms of their CAP water
15   deliveries, but they will ramp up their groundwater pumping. The FEIS fails to analyze
16   this reasonably foreseeable scenario.
17           276.    After 2026, the Pinal County farmers will continue to pump from their
18   groundwater wells and infrastructure – pumping that will continue as long as there is water
19   to pump. This will span well into the period of Resolution Copper’s pumping from the
20   Desert Wellfield.
21           277.    The Forest Service is also incorrect in the FEIS when it concludes that
22   70,000 AF in significant new pumping in the region will not have long-term impacts even if
23   the wells are shut down prior to 2026 (which they will not be). It is well understood that
24   the effects of groundwater pumping and the drawdown associated with groundwater
25   pumping continue for many years after the pumping is completed, which the FEIS did not
26   analyze.
27   11
        https://kjzz.org/content/1541866/10-million-fund-pinal-county-water-
28   infrastructure#:~:text=Water%20conservation%20is%20getting%20new,Arizona%20Regio
     nal%20Irrigation%20Efficiency%20project.
                                                                                                    63
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 64 of 91



1           278.    Thus, the impacts from new Pinal County farmers’ pumping will continue
2    into the period of time that Resolution is extracting massive quantities of water from the
3    Desert Wellfield.
4           279.    This reasonably foreseeable future activity was not analyzed in the FEIS as a
5    cumulative impact. This violates NEPA and the NDAA.
6           280.    As with the other inadequacies noted herein, the FEIS does not meaningfully
7    address the direct, indirect, and cumulative impacts to Arizona’s water supplies and to
8    Arizona’s water users stemming from Resolution’s water pumping in the context of the
9    past, present and reasonably foreseeable actions required for a cumulative impacts analysis.
10          281.    In addition, the cumulative impacts from the nearby Florence Copper Project
11   were not analyzed in the FEIS. Located near the town of Florence, a demonstration project
12   has been in operation since 2019 and the Arizona Department of Environmental Quality is
13   in the process of amending the Aquifer Protection Permit for the project to allow a total of
14   1,765 injection and recovery wells, 90 perimeter wells and approximately 45 observation
15   wells. The project calls for additional drawdown of groundwater in the impact area of the
16   Desert Wellfield. In addition to adding to water quantity drawdown, the mine project could
17   potential render unusable a large quantity of groundwater surrounding the project.
18
     Additional Critical Issues Ignored by the FEIS
19
            282.    Regarding the lands to be exchanged between Resolution and the United
20
     States, the FEIS states that it does not know which lands will be exchanged, as that will
21
     only be determined through the appraisal process:
22
23          With regard to the land exchange, Section 3003 of PL 113-291 directs the
            Secretary of Agriculture to convey to Resolution Copper all right, title, and
24          interest of the United States in and to identified Federal land if Resolution
            Copper offers to convey to the United States all right, title, and interest of
25
            Resolution Copper in and to identified non-Federal lands. Note that the
26          acreages shown in this section are those offered by Resolution Copper to
            the Federal Government, after completion of surveys. Ultimately, the
27          Federal Government may not accept all portions of these lands. The exact
28          parcels and acreage would be assessed through the land appraisal
            process. With regard to the land exchange, Section 3003 of PL 113-291
                                                                                                    64
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 65 of 91


            directs the Secretary of Agriculture to convey to Resolution Copper all
1
            right, title, and interest of the United States in and to identified Federal land
2           if Resolution Copper offers to convey to the United States all right, title,
            and interest of Resolution Copper in and to identified non-Federal lands.
3           Note that the acreages shown in this section are those offered by Resolution
4           Copper to the Federal Government, after completion of surveys.
            Ultimately, the Federal Government may not accept all portions of these
5           lands. The exact parcels and acreage would be assessed through the
            land appraisal process.
6
     FEIS at ES-9 (emphasis added).
7
            283.    However, as noted above, the Agency refused to include any detailed
8
     information on the appraisals in the FEIS, and the public has been left in the dark as to the
9
     actual lands, and values, to be exchanged. This violates the Agency’s public review
10
     requirements in NEPA and the NDAA.
11
            284.    Other critical direct, indirect or cumulative impacts completely ignored in
12
     the FEIS are the impacts (and baseline conditions) associated with the smelting/processing
13
     of the ore concentrate.
14
            285.    “Filtered copper concentrate would be loaded and shipped 7 miles along the
15
     MARRCO corridor by rail car to Magma Junction where the rail line meets the Union
16
     Pacific Railroad. Final smelter destination is unknown at this time.” FEIS at 77 (Table
17
     2.2.2-6 “Existing and proposed mine access roads and traffic”) (emphasis added).
18
            286.    The Agency refused to review these impacts, saying they are “speculative.”
19
20          Post-sale delivery, smelting, and use of copper or molybdenum
            concentrates similarly cannot be analyzed without knowing the transport
21          route or end location. The use of trucks to transport molybdenum
22          concentrate from the West Plant Site is incorporated into the EIS analysis
            for those highways and routes in the immediate vicinity of the mine;
23          movement beyond these routes is speculative at this time. The delivery
            of concentrate from the filter plant and loadout facility to the railhead near
24
            Magma Junction is incorporated into the EIS analysis; movement beyond
25          this point is speculative at this time. Similar to power use, the exception
            is estimation of greenhouse gas production. As a global issue, the specific
26          transport routes are not necessary to estimate greenhouse gas production.
27
28

                                                                                                     65
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 66 of 91



1    FEIS at 12 (emphasis added). But the smelting/processing of mineral ores, necessary for
2    any mining operation, are not “speculative,” as they are a fundamental and necessary part
3    of any mining project.
4           287.    The FEIS does not discuss or analyze where the smelting would then occur,
5    or the full and anticipated impacts (such as air pollution) from the smelting or rail/truck
6    transport, as required by NEPA and the NDAA.
7           288.    Here, the Agency proposes approving an Exchange and mine Project when it
8    has no idea where the company will further process the minerals. In essence, it reviewed
9    only part of the mine Project, for without smelting, the entire mine Project could not occur.
10          289.    But the Agency cannot meet its NEPA duties with such blinders on. An EIS
11   for a mining operation must fully review the impacts from off-site ore processing and
12   transportation. S. Fork Band Council of W. Shoshone of Nev. v. U.S. Dep’t of the Interior,
13   588 F.3d 718, 725 (9th Cir. 2009). “[T]he air quality impacts associated with transport and
14   off-site processing of the five million tons of refractory ore are prime examples of indirect
15   effects that NEPA requires be considered.” Id. The Ninth Circuit has also rejected an
16   argument that the agency can avoid reviewing impacts simply because the mining company
17   did not provide the necessary information. “[I]nsofar as [the agency] has determined that it
18   lacks adequate information on any relevant aspect of a plan of operations, [the agency] not
19   only has the authority to require the filing of supplemental information, it has the obligation
20   to do so.” Ctr. for Biological Diversity v. U.S. Dep’t of Interior, 623 F.3d 633, 644 (9th
21   Cir. 2010)(emphasis in original).
22          290.    “The Forest Service says that cumulative impacts from non-Federal actions
23   need not be analyzed because the Federal government cannot control them. That
24   interpretation is inconsistent with 40 C.F.R. §1508.7, which specifically requires such
25   analysis.” Ctr. for Biological Diversity v. NHTSA, 538 F.3d 1172, 1217 (9th Cir. 2008).
26          291.    Thus, the Agency’s failure to obtain this critical information, simply because
27   Resolution refused to provide it, is not an excuse to violate NEPA’s public information and
28   review mandates.

                                                                                                     66
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 67 of 91



1
     The Failure to Consider the Avoidance, Minimization or Mitigation for Impacts from the
2    Desert Wellfield Pumping
3    Water Impacts – East Salt River Valley
4
            292.    In addition to the Forest Service’s failure to comply with its NEPA and
5
     NDAA mandates to review the baseline conditions and all direct, indirect, connected, and
6
     cumulative impacts from the Project, the Agency failed to meets its NEPA and NDAA
7
     requirements to fully analyze all potential mitigation measures, and the effectiveness of any
8
     such mitigation measures, on water quantity, water quality, and other resources in the
9
     region.
10
            293.    Even with the limitations identified above, pertaining to Resolution Copper’s
11
     dewatering in the Desert Wellfield, which (among other things) grossly underestimates
12
     declines in groundwater levels in the East Salt River Valley, and in the case of the Pinal
13
     AMA, ignores groundwater declines completely, the Forest Service still predicts substantial
14
     groundwater declines in the region stemming from the Desert Wellfield pumping.
15
            294.    The FEIS estimates that the “[p]rojected drawdown [in the East Salt River
16
     Valley] would be greatest in the center of the Desert Wellfield, reaching a maximum
17
     drawdown of 228 feet, as shown in figure 3.7.1-2. FEIS at 415. “At the north and south
18
     ends of the wellfield, maximum drawdown ranges from 109 to 132 feet, and farther south,
19
     within NMIDD [New Magma Irrigation and Drainage District], maximum drawdown is
20
     roughly 49 feet (Bates et al. 2018; Garrett 2018a).” Id.
21
            295.    The significant decline in groundwater levels resulting from drawdowns
22
     from the Desert Wellfield would adversely impact individual wells throughout the East Salt
23
     River Valley, in both the Phoenix AMA and the Pinal AMA, as well as the associated
24
     environmental values the agency cannot allow to be so damaged.
25
            296.    The Forest Service acknowledges that this drawdown could impact
26
     individual wells, rendering shallow wells dry or requiring other well owners to deepen their
27
     wells. FEIS at 393; see also FEIS at 973 (“[T]here likely would be certain areas that
28

                                                                                                  67
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 68 of 91



1    experience lack of well capacity and groundwater shortages, particularly around the edges
2    of the basin.”).
3           297.    The Forest Service also admits the “overall the cost of pumping would
4    increase as groundwater deepens, and infrastructure costs would increase as wells and
5    pumps need to be lowered or replaced.” Id. Yet the FEIS did not analyze these financial
6    and infrastructure impacts, nor analyze mitigation measures to compensate for the impacts.
7           298.    NEPA was enacted to promote efforts that will prevent or eliminate damages
8    to the human environment. This can be accomplished by (1) avoiding an impact by not
9    taking certain actions or parts of actions; (2) minimizing an impact by limiting the degree
10   or magnitude of the action and its implementation; (3) rectifying an impact by repairing,
11   rehabilitating, or restoring the affected area; or (4) by replacing or providing substitute
12   resources or environments. 40 C.F.R. § 1508.20.
13          299.    The selection of appropriate mitigation measures is one of the components of
14   the alternatives analysis required by the NEPA process. 40 C.F.R. § 1502.14. The agency
15   must state whether all practicable means to avoid or minimize harms from the alternative
16   selected have been adopted, and if not, why not. Id. at 1505.2(c).
17          300.    In this case, the Forest Service readily acknowledges that (1) Resolution
18   Copper would consume from the Desert Wellfield at least “550,000 acre-feet over the life
19   of the mine” under the preferred alternative, FEIS at 418 (enough to meet the water demand
20   for 2.2 million households in Arizona for a year); (2) the Wellfield would reduce
21   groundwater levels by at least 228 feet; and (3) the pumping by Resolution Copper at the
22   Desert Wellfield would adversely impact individual groundwater wells and the needed
23   water supply for the region and the State of Arizona overall. Nevertheless, the Agency
24   failed to meaningfully consider or analyze any ways to avoid or minimize these substantial
25   and adverse water impacts.
26          301.    The Forest Service also failed to analyze and require Resolution Copper to
27   mitigate for the substantial and adverse impacts to groundwater levels in the East Salt River
28   valley and, in particular, to offer any form of mitigation for those wells that would need to

                                                                                                     68
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 69 of 91



1    be deepened or would go dry as a result of these declines, visiting substantial costs on
2    individuals, entities, and communities in the area.
3           302.    The Forest Service instead defers this analysis to the Arizona Department of
4    Water Resources, concluding that Resolution Copper will be required to file for various
5    permits with that Department pertaining to the Desert Wellfield pumping.
6           303.    The USFS concludes: “concerns have been raised regarding drawdown from
7    the Desert Wellfield, in the East Salt River valley. The permitting process for the
8    wellfield will determine whether there are unavoidable impacts that may need
9    mitigation, in which case Resolution Copper has indicated a willingness to consider
10   additional measures.” FEIS at 422 (emphasis added). See also FEIS, Appendix J at J-4
11   (“While … mitigation is in place for water level declines caused by dewatering near the
12   mine site (see measure FS-WR-01), no such protections are in place for the area near the
13   Desert Wellfield in the East Salt River valley.”).
14          304.    Yet, under NEPA (and the NDAA), the Forest Service cannot defer the
15   analysis of impacts, mitigation measures, and their effectiveness, to some future state
16   permitting process. Great Basin Resource Watch v. BLM, 844 F.3d 1095, 1103-04 (9th Cir.
17   2016)(federal agency EIS could not rely on future state permitting as substitute for the
18   environmental review requirements under NEPA).
19          305.    Further, the Forest Service notes that Resolution Copper has not “brought
20   forth voluntary mitigation for impacts to nearby well owners or property owners” in the
21   East Salt River Valley for pumping impacts caused by the Desert Wellfield. FEIS,
22   Appendix R at 354.
23          306.    In the response to comments, the Forest Service ultimately admits that, “no
24   specific monitoring or mitigation measures are included in the DEIS specific to the
25   Desert Wellfield in the East Salt River valley. This groundwater pumping is subject to
26   permitting by the ADWR.” FEIS at R-235 (emphasis added). Relatedly, no specific
27   monitoring or mitigation measures are included by the Forest Service in the FEIS either.
28

                                                                                                  69
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 70 of 91



1           307.     NEPA regulations require that the agency’s environmental review: (1) “include
2    appropriate mitigation measures not already included in the proposed action or alternatives,”
3    40 C.F.R. § 1502.14(f); and (2) “include discussions of: . . . Means to mitigate adverse
4    environmental impacts (if not already covered under 1502.14(f)).” 40 C.F.R. § 1502.16(h).
5           308.     “All relevant, reasonable mitigation measures that could improve the project
6    are to be identified, even if they are outside the jurisdiction of the lead agency or the
7    cooperating agencies . . . .” Forty Most Asked Questions Concerning CEQ’s National
8    Environmental Policy Act Regulations, 46 Fed. Reg. 18,026, 18,031 (Mar. 23, 1981).
9           309.     NEPA further requires that the Forest Service review mitigation measures as
10   part of the NEPA process—not in some future decision shielded from public review. 40
11   C.F.R. § 1502.16(h).
12          310.     Here, the Forest Service violated NEPA and the NDAA when it left it up to
13   Resolution Copper to decide whether or not it might voluntarily “mitigate” for the potentially
14   catastrophic impacts from the Desert Wellfield on local water supplies and wells, and where
15   the USFS determined in the FEIS to defer to a subsequent ADWR permitting process the
16   determination of (1) whether or not there will be “unavoidable impacts” from the Desert
17   Wellfield (a point that seems clear); and (2) whether or not, and how, these impacts should
18   be mitigated.
19
     Impacts to Apache Leap
20
            311.     The NDAA established the Apache Leap Special Management Area “to
21
     preserve the natural character of Apache Leap; to allow for traditional uses of the area by
22
     Native American people; and to protect and conserve the cultural and archeological
23
     resources of the area.” Section 3003(g)(2)(A)-(C); FEIS at 43. The potential for subsidence
24
     from the crater to impact the Apache Leap Special Management Area mandates that the
25
     Forest Service require mitigation measures to avoid, minimize, and otherwise mitigate
26
     subsidence impacts, and NEPA requires that the Forest Service analyze the effectiveness of
27
     such measures in the FEIS. FEIS at 24; Appendix J, J-10 (noting USFS authority under 36
28
     C.F.R. § 251.56 and 36 C.F.R. § 228.8).
                                                                                                     70
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 71 of 91



1           312.    The block caving operation is anticipated to create a nearly a 2-mile diameter
2    crater estimated to be between 800 and 1,115 feet deep. FEIS at ES-3, 190. To accompany
3    proposed monitoring of subsidence, the FEIS unveiled a proposal to establish three tiers of
4    triggers to inform potential mitigation for subsidence, should it be greater than what the
5    modeling anticipated. These triggers, Level 1, Level 2, and Level 3, if met, may prompt
6    additional monitoring and review and potential responsive actions. FEIS at 188.
7           313.    Level 1 is triggered if subsidence extends farther than the model results
8    anticipated by less than 30 percent and would prompt only “focus on data validation and
9    more intensive monitoring.” FEIS at 188.
10          314.    Only Level 2 and Level 3 could provide any potential for substantive
11   mitigation in response to larger than intended subsidence, namely in the form of potentially
12   altering the mining operation. Level 2 is triggered if subsidence extends farther than the
13   model results by 30 to 60 percent and could prompt reduction or modification of the
14   amounts and locations of ore removal. FEIS at 188. Level 3 is triggered by subsidence that
15   extends farther than the model results by 60 percent, and could include the cessation of
16   mining. FEIS at 188.
17          315.    Although NEPA requires the Forest Service to analyze the effectiveness of
18   mitigation measures for this anticipated subsidence, and thus the effectiveness of the
19   percentages for triggering mitigation actions, the FEIS is devoid of any such analysis.
20   Also, these proposed triggers are new since the DEIS and were never provided for public
21   review or comment.
22          316.    The Forest Service’s decision to use a 30 percent increase as the threshold of
23   when substantive mitigation measures may be undertaken, renders the proposed mitigation
24   worthless for protecting Forest Service resources, particularly the Apache Leap Special
25   Management Area. Apache Leap is less than a quarter-mile away from the modeled upper-
26   end subsidence diameter (1.8 miles). Thus a 30 percent increase would result in a 2.34 mile
27   wide diameter, and would be the minimum required for Level 2 trigger and could
28   potentially lead to modifications of the mine plan. But this would be too little too late, as

                                                                                                     71
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 72 of 91



1    Apache Leap would already be engulfed. The lack of analysis of the effectiveness of these
2    triggers for mitigation is a grave error in the Forest Service’s NEPA analysis and also
3    violates the NDAA in failing to ensure the very purposes for which the Apache Leap
4    Special Management Area was established will be met and will be protected.
5
     Land Subsidence and Fissures in the East Salt River Valley
6
             317.   An additional failure of FEIS involves the long-term extraction of
7
     groundwater, which would cause land subsidence and fissures in the earth. “An important
8
     aspect of subsidence is that it is irreversible; once sediment layers collapse when
9
     dewatered, they remain collapsed even if water levels recover.” FEIS at 412.
10
             318.   These occurrences would be particularly concentrated in the East Salt River
11
     Valley subbasin, where at least 544,858 AF of water would be pumped for the Mine Project
12
     under the preferred alternative as noted above.
13
             319.   ADWR’s Water Planning Atlas states: “Earth fissuring and subsidence have
14
     occurred in the ESRV [East Salt River Valley] sub-basin due to localized pumping. These
15
     occurrences are found near Apache Junction and in the vicinities of Queen Creek, North
16
     Scottsdale and Paradise Valley (Rascona, 2005).” Arizona Water Atlas Vol. 8, Active
17
     Management Area Planning Area, p. 8 (2010). 12
18
             320.   Based upon estimates of groundwater declines in the area of the Desert
19
     Wellfield in a range of 228 feet, FEIS at 415 & Figure 3.7.1-2, the Forest Service
20
     acknowledges the potential for significant subsidence, admitting “drawdowns associated
21
     with the Desert Wellfield likely would result in subsidence of roughly 24-52 inches.” FEIS,
22
     V-2 at 412.
23
             321.   Subsidence can be costly to farmers, since it can crack and break irrigation
24
     ditches and canals, disturb previously leveled farm fields, and disrupt the flow of irrigation
25
     water, among other things.
26
27
     12
       https://infoshare.azwater.gov/docushare/dsweb/Get/Document-
28   10433/Volume_8_final.pdf

                                                                                                   72
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 73 of 91



1           322.    Subsidence can also harm groundwater wells and well-casings, result in
2    ruptured water and sewer lines, damage streets, highways and bridges, and damage the
3    foundations of houses and buildings, all requiring costly repairs.
4           323.    The Forest Service fails to meaningful identify or consider the adverse
5    impacts to the types of infrastructure described above that would result from potentially 52
6    inches of land subsidence predicted in the FEIS for the East Salt River Valley caused by
7    Resolution’s groundwater depletions from the Desert Wellfield.
8           324.    For example, the Central Arizona Project (“CAP”) canal that delivers critical
9    water supplies from the Colorado River all the way to Phoenix, and then down past Tucson,
10   is within approximately 3-miles of the Desert Wellfield, and it is well within the projected
11   subsidence impact area for the Desert Wellfield. Additionally, at least 20 miles of both the
12   Federal US-60 and another 20 miles of State Route SR-79 are also well within in the
13   projected subsidence impact area for the Desert Wellfield.
14          325.    The USFS fails to examine or disclose the direct, indirect, and cumulative
15   pumping from the Desert Wellfield on water and other infrastructure in the region.
16          326.    The FEIS also does not examine how these subsidence impacts could be
17   avoided, minimized, or mitigated under NEPA and the NDAA.
18          327.    Similarly, the FEIS ignores the likelihood of earth fissuring and its related
19   impacts to these same structures and infrastructure in the area surrounding the Desert
20   Wellfield and within the East Salt River valley.
21          328.    The failures of the Forest Service to identify and consider the baseline
22   conditions, and the direct, indirect and cumulative impacts from the significant subsidence
23   predicted in the FEIS resulting from the Desert Wellfield pumping, or to consider how
24   these impacts can be avoided, minimize or mitigated, violates NEPA and the NDAA.
25
     Water Impacts at the Mine Site Itself
26
            329.    Over the life of the Mine, groundwater modeling relied on by the Forest
27
     Service estimates that 87,000 AF of water will be dewatered (pumped) from the Mine and
28

                                                                                                    73
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 74 of 91



1    from ancillary facilities associated with the Mine. FEIS at 405. This water will be
2    substantially consumed by mining processes. Id. This is in addition to all of the massive
3    Desert Wellfield pumping detailed above.
4            330.   The FEIS acknowledges that Mine dewatering and subsidence will impact or
5    destroy 18 groundwater-dependent ecosystems, including springs and surface water
6    resources throughout the Oak Flat area. See, e.g., FEIS at ES-25; FEIS at 396, Figure 3.7.1-
7    9.
8            331.   The Forest Service acknowledges, “the fact that even relatively small
9    changes in water levels can have large effects on natural systems.” FEIS at 385.
10           332.   The Forest Service substantially underestimates (and thus fails to
11   meaningfully analyze or consider under NEPA) the direct, indirect, and cumulative impacts
12   of removing (via dewatering) at least 87,000 AF of water on groundwater and surface water
13   quality and on the numerous groundwater-dependent ecosystems in this arid region,
14   including the vitally important springs, seeps, and surface resources of the region.
15           333.   The work of hydrologist, Dr. Robert Prucha, whose report was attached to
16   Plaintiffs’ comments to the DEIS, illustrates the severe failures of the groundwater
17   modeling approach used by the Forest Service to evaluate the adverse impacts of the mine
18   Project, including the mine dewatering activities, predicted subsidence crater(s), and other
19   mine activities.
20           334.   Dr. Prucha’s work proves, among other things: (1) formation of a pit lake or
21   lakes associated with the subsidence at the mine site and thus ongoing impacts to the
22   aquifer post mine-closure were not meaningfully evaluated by the Forest Service; (2) the
23   true range of impacted groundwater-dependent ecosystems was severally underestimated;
24   (3) the Forest Service examined surface water and groundwater in isolation, as if these two
25   water resources are not hydrologically connected in key groundwater-dependent ecosystem
26   locations when they are connected; and (4) the model’s evaluations of the relationship
27   between stream flows and aquifer conditions (stream-aquifer flows) was not assessed.
28

                                                                                                    74
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 75 of 91



1           335.    The modeling used by the Forest Service fails to comply with industry
2    standards in the larger modeling community—standards that consider many of the issues
3    and factors outlined in the Prucha report, including the importance of simulating the
4    dynamic interaction between surface and groundwater resources and the critical importance
5    of conducting a predictive uncertainty analysis that would have provided critical
6    information to the Forest Service regarding the range and possible extent of the drawdown
7    (including the worst-case drawdown) and the corresponding impacts to groundwater-
8    dependent ecosystems that would be caused by dewatering at least 87,000 AF of from the
9    Mine, among other impacts.
10          336.    The failures of the Forest Service’s modeling efforts and corresponding
11   failure to take a hard look at the impacts (including a range of impacts) from the Mine
12   dewatering consistent with industry standards violated NEPA.
13          337.    The Forest Service has also failed to fully analyze or disclose the impacts of
14   ten plus years of ongoing mine shaft dewatering (Shafts 9 and 10) or other mine activities
15   on the numerous springs, seeps in the Oak Flat area, including the many groundwater-
16   dependent ecosystems in the area, as well as surface flows in Queen Creek, Ga’an Canyon,
17   and elsewhere.
18          338.    The Forest Service concludes in the FEIS that the, “dewatering of the deep
19   groundwater system has taken place since 2009 to allow construction and maintenance of
20   mine infrastructure” and, “[t]his dewatering pumping is legal and has been properly
21   permitted by ADWR” and it will be continued “throughout the mine life.” FEIS at 372.
22          339.    Groundwater levels in the deep groundwater system below Oak Flat (close to
23   the pumping that has been dewatering Shafts 9 and 10) have dropped over 2,000 feet since
24   2009. FEIS at 387.
25          340.    As noted above, the Forest Service wrongly includes in its baseline
26   conditions (via the No-Action Alternative) the serious effects of Resolution Copper’s
27   ongoing dewatering of the deep groundwater system at Oak Flat—a process it has actively
28   engaged in to support feasibility analysis activities for the Mine Project since at least 2009.

                                                                                                   75
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 76 of 91



1    FEIS at 373 (“We confirmed our choice to use the current groundwater conditions at the
2    site as the baseline to which project-related impacts are compared (Garret 2018d)”); FEIS
3    at 396, Figure 3.7.1-9 (No Action to include continued dewatering from Resolution’s pre-
4    feasibility operations for Bitter Spring, Bored Spring, Hidden Spring, McGinnel Mine
5    Spring, McGinnel Spring, and Walker Spring); see also FEIS at 394.
6           341.    Many of the springs and various other surface water featured were
7    subsequently surveyed by Plaintiffs (including GPS locations), yet this information was
8    also not considered in the USFS’ baseline analysis under NEPA.
9           342.    As a result, the direct, indirect, and cumulative impacts to the affected
10   environment, including to numerous groundwater-dependent ecosystems, resulting from
11   Resolution Copper’s ongoing dewatering activities (particularly vis-à-vis Shafts 9 and 10)
12   have not been considered by the Forest Service in the FEIS, because numerous
13   groundwater-dependent ecosystems that existed prior to Resolution Copper’s dewatering
14   (post 2009) no longer exist today due to this dewatering.
15          343.    In 2008, Resolution Copper applied for, and was granted, a Special Use
16   Permit for the construction and installation of the pipeline within the MARRCO corridor
17   that delivers mine water from Shafts 9 (and now 10) to the New Magma Irrigation District.
18          344.    As part of this Special Use process, Resolution Copper was required by the
19   Forest Service to document the numerous surface water features (groundwater-dependent
20   ecosystems) within the Queen Creek Watersheds and the Ga’an Canyon Watershed,
21   including the estimated minimum observed discharges from various springs and surface
22   water features in the region.
23          345.    In the FEIS, the Forest Service did not consider this information or make a
24   comparison between groundwater-dependent ecosystems that existed at the time of the
25   MARRCO special use permit—which was immediately prior to Resolution Copper’s
26   dewatering of Shafts 9 and 10 (2008/09)—and those that exist today when it established the
27   environmental baseline for the FEIS, because the Forest Service concluded, without
28   explanation or support, that, “this was the appropriate approach under NEPA,” FEIS at 373,

                                                                                                  76
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 77 of 91



1    and because, “selecting past point in time as a baseline does not reflect the environment as
2    it exists today.” Id.
3           346.     Resolution Copper’s ongoing pumping, which has been conducted to
4    facilitate the Mine Project currently before the Forest Service in the FEIS, cannot be baked
5    into the environmental baseline without violating NEPA. The Forest Service must consider
6    the full range of impacts from the entire scope of this Mine Project (including Resolution’s
7    ongoing dewatering of Shafts 9/10 since 2009) under NEPA and the NDAA.
8           347.     The Forest Service’s decision to include ongoing dewatering from Shafts
9    9/10 in the baseline does not represent true baseline environmental conditions as it grossly
10   underestimates the magnitude and extent of mine impacts on the affected environment on
11   the low side, including but not limited to, on groundwater-dependent ecosystems.
12          348.     At minimum, predicted drawdowns should have been calculated from actual
13   groundwater conditions that existed prior to the dewatering of Shafts 9 and 10 to avoid
14   improper segmentation of Project impacts under NEPA.
15          349.     The Forest Service also acknowledges that a pit lake could form from the
16   subsidence crater(s) at the Mine site: “We acknowledged in the DEIS that several
17   conditions exist that suggest a lake could form, including the presence of a subsidence
18   crater estimated to be 800 to 1,100 feet deep, recovering groundwater levels in the deep
19   groundwater system after dewatering ends, and a block-cave zone that would hydraulically
20   connect the deep groundwater system to the surface.” FEIS, Appendix R at 380.
21          350.     Yet, the potential for a pit lake to form in the subsidence crater(s) is later
22   dismissed by the Forest Service without basis as speculative. FEIS at 461.
23          351.     However, Dr. Prucha’s work demonstrates that it is reasonably foreseeable
24   that a pit lake would form within the subsidence crater with water from the shallow alluvial
25   aquifer and other sources that would continue to deplete to the local and regional aquifer
26   due to ongoing evaporation and other losses.
27          352.     The direct, indirect, and cumulative impacts from the pit lake should have
28   been considered by the Forest Service under NEPA.

                                                                                                      77
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 78 of 91



1    Water Quality Impacts
2             353.   The Project would impact groundwater and surface water quality throughout
3    the region. For example, the exposure of the mined rock to water and oxygen, inside the
4    mine as well as in stockpiles prior to processing, could create depressed pH levels and high
5    concentrations of dissolved metals, sulfate, and dissolved solids. FEIS at 423. After
6    processing, the tailings would be transported for disposal into the tailings storage facility.
7    Id. Seepage from the tailings has the potential to enter underlying aquifers and impact
8    groundwater quality. Id. In addition, contact of surface runoff with mined ore, tailings, or
9    processing areas has the potential to impact surface water quality. Id.
10            354.   Yet, the FEIS contains virtually no information pertaining to the level of
11   contaminants that would be likely to occur from the mine discharges, runoffs, seepage, or
12   other aspects of the Project. Similarly, the FEIS also does not disclose or consider if or
13   where these contaminants might result in water quality impacts to surface waters and to
14   what levels.
15            355.   The FEIS at ES-25 acknowledges: “[a]ll of the tailings facilities would lose
16   seepage with poor water quality to the environment,” but then asserts that seepage from
17   Alternative 6, “does not result in any anticipated water quality problems.”
18            356.   The Skunk Camp TSF [Tailings Storage Facility] Seepage Assessment
19   Report 13 contains no information about the possible contaminants in tailings seepage water,
20   and no information on background ground and surface water quality or potential impacts
21   thereto from seepage water contamination, nearby impaired waterways, etc.
22            357.   Rather, the report just vaguely acknowledges that a seepage management
23   plan, “has not been optimized, rather, it is intended to demonstrate that compliance is
24   expected to be achievable for the Skunk Camp TSF. Future designs and studies will
25   optimize the plan to reduce impacts to groundwater and uncertainties” (p.15).
26
27
28
     13
          https://www.resolutionmineeis.us/documents/kcb-skunk-camp-seepage-assessment-2020
                                                                                                      78
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 79 of 91



1            358.     Yet “future studies” are not permitted under NEPA and the single-EIS
2    requirement of NDAA §3003(c)(9)(B) and therefore were required to have been done
3    already.
4            359.     The FEIS, at 85, notes that a final post-closure management plan for the
5    tailings storage facility is not completed but rather, “would be determined as the project
6    progresses through NEPA process” at some vague future point in time. Many sections of
7    the posted Skunk Camp TSF Reclamation Plan document 14 are marked as “preliminary,”
8    and references abound throughout to “preliminary estimates” and matters that “will be
9    reviewed in future design stages,” all confirming that this is not in final form based on the
10   aforementioned language in the FEIS.
11           360.     This is a violation of the NEPA and the single-EIS requirement of the 2015
12   NDAA and is not permissible.
13           361.     Regarding the extremely high temperature of the groundwater encountered at
14   the site, the FEIS does not contain any discussion regarding how the groundwater model
15   was adjusted or corrected in any way when, in 2014, it failed to predict the hot (180-degree
16   F) water encountered while drilling Shaft No. 10. The Forest Service also failed to include
17   or meaningfully analyze any similar issues of geothermally influenced water circulation or
18   the direct, indirect, or cumulative impacts thereof, including on groundwater dependent
19   ecosystems and water quality, and including within the post-closure subsidence fracture
20   zone/pit lake.
21           362.     Regarding baseline conditions and impacts closer to the town of Superior,
22   the FEIS states, “groundwater drawdown caused by the mine could affect groundwater
23   supplies for wells that may draw from either the regional Apache Leap Tuff aquifer or the
24   deep groundwater system. Drawdown from 10 to 30 feet is anticipated in wells in the
25   Superior area and … impacts from 10 to 30 feet could also occur in wells near Top-of-the-
26   World.” FEIS at 410-11.
27
28   14
        (https://www.resolutionmineeis.us/sites/default/files/references/kcb-skunk-camp-tsf-
     reclamation-plan-2020.pdf)
                                                                                                     79
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 80 of 91



1           363.    Yet the Agency fails to include a detailed analysis of these impacts and
2    purported mitigation for public review as required by NEPA and the NDAA.
3           364.    Regarding the water resources at the Skunk Camp tailings waste facility, the
4    FEIS states that: “A single downvalley seepage collection pond would be the primary
5    means for seepage and embankment construction and surface water collection during
6    operations, with the collected water then pumped to a recycled water pond located within
7    the operating PAG [Potentially Acid Generating] cell for use as process water at the
8    cyclone house and/or at the West Plant Site, or for dust management at the tailings
9    storage facility.” FEIS at 126 (emphasis added).
10          365.    But there is no meaningful analysis of how the tailings seepage water would
11   be transported to the West Plant Site, or consideration of that water use at the West Plant.
12   Further, if the seepage is collected below the tailings facility, the FEIS is devoid of the
13   required analysis of the infrastructure needed for a return pipeline/pump system at the
14   bottom of the facility. See FEIS at 121, Figure 2.2.8-2.
15          366.     Additionally, there is no detailed analysis of the quality of the seepage from
16   the tailings that may be spread on the ground for dust suppression, allowed to reach
17   groundwater at the site, or be transported back to the West Plant site and then discharged as
18   noted above.
19          367.     Indeed, the Forest Service recently admitted that seepage from the tailings
20   will only meet the applicable, “Arizona numeric aquifer water quality standards in the
21   downgradient aquifer beyond the immediate vicinity of the tailings storage facility.”
22   January 10, 2021 letter from Defendant Thomas Torres the Terry Rambler, Chairman of the
23   San Carlos Apache Tribe, at 5.
24          368.    In other words, because the seepage water quality would exceed the
25   applicable standards at the site, the Agency cannot allow this contaminated water to be used
26   for dust suppression, or transported via the pipeline back for discharge at the West Plant
27   site or beyond. At a minimum, the FEIS’s failure to fully analyze the quality and uses of
28   this contaminated water violates NEPA and the NDAA.

                                                                                                    80
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 81 of 91



1    Failure to Adequately Analyze the Transmission and Power Infrastructure
2            369.   Another example of the failure to fully review and analyze (or even fully
3    describe) the impacts from Project facilities, the Draft ROD (p.5) proposes to approve
4    Special Use Authorizations for only two transmission lines: 1) One new 3.6-mile, 230kV
5    power line from the Silver King substation to Oak Flat, and 2) a 16.9-mile, either 69kV or
6    115kV power line from the Silver King substation to the Skunk Camp tailings storage
7    facility.
8            370.   However, the USFS failed to conduct a meaningful review and analysis,
9    required by NEPA and the NDAA, of the many direct, indirect, and cumulative impacts
10   from these two transmission line corridors on the human environment.
11           371.   The FEIS’ discussions on Project impacts are highly vague and largely
12   unchanged from the DEIS, despite the recent and “substantial” redesign of the Skunk Camp
13   transmission line corridor (USFS Briefing Paper, 8/20/2020). Additionally, the new 3.6-
14   mile 230kV transmission line was misleadingly described as merely an “upgrade” of an
15   existing line and as such, no new corridor footprint for this line was ever fully analyzed or
16   provided for public comment as required under NEPA.
17           372.   Review of the Project record indicates that only a cultural resources report
18   for the 230kV and 115kV lines (Charest 2020) may have been conducted. And still, only
19   the title page is provided and it is impossible to determine the scope of what this document
20   includes or does not include, or even which exact transmission lines (or design iterations
21   thereof) it purports to address.
22           373.   In addition, the FEIS contains no other similar report for any of the other
23   myriad environmental impacts of the transmission lines including but not limited to water
24   impacts, impacts to wildlife species, vegetation, visual resources, recreation, air, access, or
25   otherwise. Any older reviews predating the substantial redesign of Skunk Camp tailings
26   corridor are now outdated and cannot be reasonably relied upon to fulfill the requirements
27   of a full NEPA review.
28

                                                                                                       81
          Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 82 of 91



1            374.    Separate from these two transmission lines, the FEIS also indicates that there
2    are several more new proposed transmission lines or substations related to this Project and
3    yet, no discussion appears in the FEIS looking at the impacts, baseline conditions,
4    footprints, or otherwise for these new and/or expanded transmission line corridor areas on
5    values such as wildlife and vegetation, visual impacts, cultural resource, air quality, water,
6    or other resources found within these rights-of-way. This failure to take a hard look at
7    these impacts violates NEPA and the NDAA.
8            375.    The analysis needed to look at these impacts cannot be done later in time,
9    but rather, must be done now under the single EIS requirement of the NDAA.
10           376.    For example, the FEIS indicates two new 230kV proposed new transmission
11   lines that appear to cross a portion of Forest Service lands and tie into an existing
12   transmission line (see callout box, Figure 2.2.2-15, FEIS p. 78), but that are never
13   analyzed. 15
14           377.    The FEIS indicates two new 69/34.5kV proposed new transmission lines
15   (Figure 2.2.2-15, FEIS p. 78), which also are never analyzed.
16           378.    The FEIS (p.77) notes that, “[s]ubstations also would need to be upgraded
17   and/or new 230-kV substations would need to be constructed” but fails to ever give any
18   specifics about where a new 230kV new substation (or substations) would be located.
19           379.    The FEIS indicates two new proposed 69kV power lines, and one new
20   proposed 12kV power line to run from the Abel substation “adjacent to the MARRCO
21   corridor” (not within) (Table 2.2.2-7, FEIS p.79-80). Yet Figures 2.2.2-12 and 2.2.2-13
22   (FEIS at 73-74) show only one “Proposed Transmission Line,” not the three lines indicated
23   just pages later.
24           380.    The FEIS admits that “a portion of the MARRCO corridor is located on
25   [National Forest Service] lands and would be subject to Forest Service regulatory
26
27
28   15
       This contradicts Figure 2.2.2-9 (West Plant Site facilities overview), which shows these
     two transmission lines as being on Resolution-owned land).
                                                                                                      82
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 83 of 91



1    jurisdiction.” FEIS at ES-7. Yet as noted above, the Forest Service did not consider or
2    analyze the need for a Special Use Permit for these new uses of federal public lands.
3           381.    The FEIS fails to analyze the obvious, basic requirement that a new
4    substation would also be required at the Skunk Camp tailings site to convert the high-
5    voltage power being transmitted through the new transmission line(s) into distribution
6    voltages for use, as well as the “access roads to service Skunk Camp.” No details or any
7    mention of this necessary facility appear anywhere in the FEIS.
8           382.    In its November 18, 2020 letter responding to Salt River Project on its
9    Special Use Permit application for the transmission line(s), the Forest Service says that “it
10   is assumed” that the 500-foot corridor would be used. The agency admits that: “It is
11   understood that this proposal is preliminary and additional design, review, and other
12   regulatory process are required before an authorization will be issued.” The agency then
13   says, “[i]f the design and other regulatory processes have been completed and it is
14   determined that the proposed high voltage transmission line cannot be located within the
15   analyzed corridor, SRP shall submit a revised proposal and a complete review will be
16   required.” FEIS, Appendix Q.
17          383.    Yet under NEPA and the NDAA, such “additional review” is not allowed,
18   as all aspects of this proposal were required to be contained the FEIS.
19          384.    The Forest Service’s letter further refers to “lines” (plural) in the 500-foot
20   corridor, rather than the single transmission line for Skunk Camp mentioned in the FEIS.
21   To the extent that the application purports to request authorization for multiple transmission
22   lines, this has not been analyzed under NEPA, has not been included in the FEIS, and as
23   such, approval of this application would be contrary to law.
24
25   Failure to Analyze the Baseline Conditions of All Potentially Affected Resources
26          385.    The FEIS fails to adequately analyze the affected environment, and baseline
27   conditions, of all potentially affected resources. As detailed above, this is especially true
28

                                                                                                     83
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 84 of 91



1    regarding the baseline water conditions on and around the lands affected by Project
2    facilities as detailed above.
3           386.    The late addition of the Skunk Camp site for the tailings waste facility
4    highlights the failure to review the water, wildlife, cultural, and other baseline conditions of
5    areas that may be affected by the Project. For example, for the Skunk Camp tailings site,
6    the Agency admits that: “Background groundwater quality is derived from a single sample in
7    November 2018 from a well located adjacent to Dripping Spring Wash. Background
8    surface water quality is derived from a single sample in November 2018 from the Gila
9    River at the confluence with Dripping Spring Wash.” FEIS at 437. The Forest Service has
10   apparently performed some additional water quality modeling (FEIS at 437), but it
11   continues to note this single-sample background data in the FEIS.
12          387.    The Forest Service also notes elsewhere that 42 groundwater samples and 29
13   surface water samples were collected (FEIS at 178), but never describes or explains how
14   these additional samples were used or how this changed any analysis or conclusions
15   between the DEIS and FEIS.
16          388.    The FEIS also fails to adequately analyze the baseline conditions and
17   impacts to wildlife. For example, the FEIS (Table 3.8.4-2, pp. 585-89) notes that thousands
18   of acres of bird and other species’ habitat, “potentially would be impacted under each action
19   alternative,” but no analysis in included as to how the Project activities—including but not
20   limited to dewatering and water use and transmission lines—would directly, indirectly, and
21   cumulatively impact wildlife, birds and habitat or the traditional, cultural or religious
22   practices of the Tribes.
23          389.    Under the Land Exchange, the Oak Flat federal lands would leave Forest
24   Service jurisdiction, which would reduce wildlife protections on these lands as the National
25   Forest Management Act, Tonto National Forest Land and Resource Management Plan, the
26   Organic Act, and provisions of the Endangered Species Act would no longer apply. See
27   FEIS at 570.
28

                                                                                                    84
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 85 of 91


     The Agency Failed to Correctly Apply Federal Public Land Law, In Violation of
1
     FLPMA, the Organic Act, and the APA
2
            390.    The Forest Service’s authority to regulate activities on national forest lands
3
     is governed in part by the Organic Administration Act of 1897 (“Organic Act”), 16 U.S.C.
4
     §§ 475, 551, which authorizes the agency to promulgate rules for the national forests, “to
5
     regulate their occupancy and use and to preserve the forests thereon from destruction.” 16
6
     U.S.C. § 551. One of the Act’s guiding principles is for the agency to “improve and
7
     protect” the national forests. 16 U.S.C. §475. It further requires the Secretary of
8
     Agriculture (through the Forest Service) to, “make provisions for the protection [of the
9
     lands] against destruction by fire and depredations.” 16 U.S.C. § 551. The Service, “will
10
     insure the objects of such [forest] reservations, namely, to regulate their occupancy and use
11
     and to preserve the forests thereon from destruction.” Id.
12
            391.    The Forest Service regulations implementing these Organic Act mandates
13
     are found, in relevant part, at 36 C.F.R. Parts 251 and 261, which govern uses on the
14
     national forests.
15
            392.    Here, the Forest Service must regulate the Project under its Part 251/261
16
     special use regulations, as well as FLPMA’s Title V Right of Way provisions, and not
17
     under the Part 228A regulations under which the agency reviewed the Project under the
18
     GPO.
19
            393.    The Agency’s authority under the Part 251/261 regulations are very different
20
     from, and much more environmentally protective, than the Part 228A regulations that the
21
     agency initially used to review the Project. For example, the Agency must deny the Project
22
     if, “[t]he proposed use would not be in the public interest.” 36 C.F.R. §251.54(e)(5)(ii). In
23
     violation of these requirements, the USFS did not review the Project under this “public
24
     interest” standard.
25
            394.         The Part 251 regulations provide significant authority and discretion to
26
     prohibit activity on Forest Service lands. In addition, under the related Part 261
27
     regulations, the Forest Service is required to prohibit the destruction of cultural resources
28
     and other resources on public lands, see 36 C.F.R. §§ 261.9(g)-(h), 261.10(a), (b).
                                                                                                     85
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 86 of 91



1           395.    The Forest Service failed to properly apply these requirements to the
2    Resolution Project, in violation of NEPA, the NDAA, FLPMA, the Organic Act, and their
3    implementing regulations.
4           396.    Under FLPMA Title V, the Forest Service may only grant a right-of-way
5    special use permit if it, “(4) will do no unnecessary damage to the environment.” 43
6    U.S.C. § 1764(a). Rights-of-way “shall be granted, issued or renewed … consistent with
7    … any other applicable laws.” Id. § 1764(c). A Title V right-of-way special use permit
8    “shall contain terms and conditions which will … (ii) minimize damage to scenic and
9    esthetic values and fish and wildlife habitat and otherwise protect the environment.” Id. §
10   1765(a). In addition, the right-of-way special use permit can only be issued if activities
11   resulting from the right-of-way special use permit:
12
            (i) protect Federal property and economic interests; (ii) manage efficiently the
13          lands which are subject to the right-of-way or adjacent thereto and protect the
            other lawful users of the lands adjacent to or traversed by such right-of-way;
14          (iii) protect lives and property; (iv) protect the interests of individuals living in
15          the general area traversed by the right-of-way who rely on the fish, wildlife, and
            other biotic resources of the area for subsistence purposes; (v) require location
16          of the right-of-way along a route that will cause least damage to the
            environment, taking into consideration feasibility and other relevant factors;
17
            and (vi) otherwise protect the public interest in the lands traversed by the right-
18          of-way or adjacent thereto.

19   43 U.S.C. § 1765(b).
20          397.    At least three important substantive requirements flow from the FLPMA’s
21   right-of-way special use permit provisions. First, the Forest Service has a mandatory duty
22   under Section 505(a) to impose conditions that, “will minimize damage to scenic and
23   esthetic values and fish and wildlife habitat and otherwise protect the environment.” Id.
24   §1765(a). The terms of this section do not limit “damage” specifically to the land within
25   the right-of-way corridor. Rather, the repeated use of the expansive term “the
26   environment” indicates that the overall effects of granting the right-of-way special use
27   permit on cultural, environmental, scenic and aesthetic values must be evaluated and these
28   resources protected. In addition, the obligation to impose terms and conditions that

                                                                                                    86
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 87 of 91



1    “protect Federal property and economic interests” in Section 505(b) shows that the Forest
2    Service must impose conditions that protect not only the land crossed by the right-of-way,
3    but all federal lands and waters affected by the approval of the right-of-way special use
4    permit .
5           398.     The Resolution Project could not operate as approved without the use of the
6    tailings and ore concentrate pipelines, electrical transmission lines, roads, and other
7    infrastructure reviewed in the FEIS and proposed to be approved by the upcoming Record
8    of Decision.
9           399.     Second, the discretionary requirements in Section 505(b) require a Forest
10   Service determination as to what conditions are “necessary” to protect federal property and
11   economic interests, as well as “otherwise protect[ing] the public interest in the lands
12   traversed by the right-of-way or adjacent thereto.” This means that the Agency can only
13   approve the right-of-way special use permit if it “protects the public interest in lands” not
14   only upon which the pipeline/roads/transmission lines would traverse, but also lands and
15   resources adjacent to and associated with the right-of-way special use permit. Thus, in this
16   case, the Forest Service can only approve the right-of-way special use permits if the
17   operation of the mine itself “protects the public interest.” As shown herein, that clearly is
18   not the case.
19          400.     Third, the requirement that the right-of-way grant “do no unnecessary
20   damage to the environment” and be “consistent with … any other applicable laws,” id. §§
21   1764(a)-(c), means that a grant of a right-of-way special use permit leading to the Mine
22   must satisfy all applicable laws, regulations and policies. Here, because the Project would
23   violate many of these requirements, the agency cannot issue the right-of-way special use
24   permits.
25          401.     The FEIS never discusses these statutory and regulatory requirements and
26   did not review the Project under these constraints as it was required to do.
27
28

                                                                                                     87
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 88 of 91



1           402.    Accordingly, the Agency’s failure to properly apply FLPMA and the
2    Agency’s right-of-way Special Use Permit regulations violates federal law and is arbitrary
3    and capricious.
4
                                  CLAIMS FOR RELIEF
5
     Claim 1: Violation of the National Environmental Policy Act
6
7           403.    Plaintiffs hereby re-allege and incorporate all preceding paragraphs of this
8    Complaint herein by reference.
9           404.    The Forest Service’s actions and decisions in the preparation, issuance, and
10   reliance upon the inadequate FEIS as part of its review and approval of the Exchange and
11   the Resolution Project, including: (1) the failure to take the required “hard look” at the
12   Exchange and the Resolution Project; (2) failure to review the Project under the correct
13   legal regime, including the failure to have a proper “purpose and need” for its review of the
14   Project; (3) failure to include any information or opportunity to comment upon the
15   appraisals (including the additional Non-Federal lands that may be conveyed to the United
16   States based on the appraisals); (4) failure to fully review and properly analyze all
17   reasonable alternatives; (5) failure to properly analyze the affected environment and
18   baseline conditions of all potentially affected resources; (6) failure to properly analyze all
19   connected and cumulative actions, and all direct, indirect, and cumulative impacts; (7)
20   failure to properly analyze mitigation measures and their effectiveness; and (8) failure to
21   comply with the public and agency review requirements under NEPA, are arbitrary,
22   capricious, an abuse of discretion, contrary to NEPA, and its implementing regulations, not
23   in accordance with the law, and without observance of procedures required by law, and in
24   excess of statutory jurisdiction, authority, or limitations, within the meaning of the APA. 5
25   U.S.C. §§ 701-706.
26
27
28

                                                                                                      88
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 89 of 91



1    Claim 2: Violation of Section 3003 of the NDAA
2           405.    Plaintiffs hereby re-allege and incorporate all preceding paragraphs of this
3    Complaint herein by reference.
4           406.    The Forest Service’s actions and decisions in the preparation, issuance, and
5    reliance upon the inadequate FEIS as part of its review and approval of the Exchange and
6    the Resolution Project, including the failure to fully protect all cultural and Native
7    American resources from the Exchange and the Project and take the required “hard look” at
8    the Exchange and the Resolution Project and comply with the public and agency review
9    requirements under NEPA and Section 3003 of the NDAA, are arbitrary, capricious, an
10   abuse of discretion, contrary to the NDAA and NEPA, not in accordance with the law, and
11   without observance of procedures required by law, and in excess of statutory jurisdiction,
12   authority, or limitations, within the meaning of the APA. 5 U.S.C. §§ 701-706.
13
     Claim 3 Violation of the Forest Service Organic Act.
14
            407.    Plaintiffs hereby re-allege and incorporate all preceding paragraphs of this
15
     Complaint herein by reference.
16
            408.    The Forest Service’s actions and decisions issuing the inadequate FEIS as
17
     part of its review and approval of the Exchange and the Resolution Project, are arbitrary,
18
     capricious, an abuse of discretion, contrary to the Organic Act and its implementing
19
     regulations (including Forest Service Regulations at 36 C.F.R. Parts 251, 261), not in
20
     accordance with the law, and without observance of procedures required by law, and in
21
     excess of statutory jurisdiction, authority, or limitations, within the meaning of the APA. 5
22
     U.S.C. §§ 701-706.
23
24
     Claim 4: Failure to Properly Review and Regulate the Resolution Project in Violation
25   of the FLPMA, the Organic Act, and Public Land Laws.
26
            409.    Plaintiffs hereby re-allege and incorporate all preceding paragraphs of this
27
     Complaint herein by reference.
28

                                                                                                     89
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 90 of 91



1           410.    The Forest Service’s actions and decisions issuing the inadequate FEIS as
2    part of its review and approval of the Exchange and the Resolution Project, including its
3    failure to properly review and regulate all proposed activities on federal land, are arbitrary,
4    capricious, an abuse of discretion, contrary to the FLPMA, the Organic Act, NEPA, and
5    NDAA, and their implementing regulations (including Forest Service Regulations at 36
6    C.F.R. Parts 251, 261), not in accordance with the law, and without observance of
7    procedures required by law, and in excess of statutory jurisdiction, authority, or limitations,
8    within the meaning of the APA. 5 U.S.C. §§ 701-706.
9
10                                     REQUEST FOR RELIEF
11   For the foregoing reasons, Plaintiffs respectfully request that this court:
12          A.     Declare that the Forest Service has violated NEPA, Section 3003 of the
13          NDAA, the Organic Act, FLPMA, the other laws noted herein, the APA, and the
14          implementing regulations and policies of these laws;
15          B.     Set aside and vacate the FEIS and any actions or decisions based on the FEIS;
16          C.     Enjoin the Forest Service from allowing, authorizing, or approving the
17          Exchange or any aspect of the Exchange or Resolution Project in reliance on the
18          FEIS until the Forest Service has complied with NEPA, Section 3003 of the NDAA,
19          the Organic Act, FLPMA, the other laws noted herein, the APA, and the
20          implementing regulations and policies of these laws;
21          D.     Award Plaintiffs their reasonable fees, costs, expenses, and disbursements,
22          including attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412,
23          and any other applicable federal law; and
24          E.     Grant such additional relief as this court deems equitable, just, and proper.
25
26   Respectfully submitted this 22nd day of January, 2021,
27   /s/ Roger Flynn
     ______________________
28
     Roger Flynn (pro hac vice application pending)
                                                                                                   90
        Case 2:21-cv-00122-DLR Document 1 Filed 01/22/21 Page 91 of 91


     Jeffrey C. Parsons (pro hac vice application pending)
1
     WESTERN MINING ACTION PROJECT
2    P.O. Box 349
     440 Main St., #2
3    Lyons, Colorado 80540
4    303-823-5738
     wmap@igc.org
5
     Marc D. Fink (pro hac vice application pending)
6
     CENTER FOR BIOLOGICAL DIVERSITY
7    209 East 7th Street
     Duluth, Minnesota 55805
8    218-464-0539
9    Email: mfink@biologicaldiversity.org

10   Allison N. Melton (pro hac vice application pending)
     CENTER FOR BIOLOGICAL DIVERSITY
11
     P.O. Box 3024
12   Crested Butte, CO 81224
     970-309-2008
13   Email: amelton@biologicaldiversity.org
14
     Attorneys for All Plaintiffs
15
16   /s/ Susan Montgomery
     ______________________
17   Susan B. Montgomery (AZ Bar # 020595)
18   Robyn L. Interpreter (AZ Bar # 020864)
     MONTGOMERY & INTERPRETER, PLC
19   3301 E. Thunderbird Rd.
     Phoenix, AZ 85032
20   (480) 513-6825
21   smontgomery@milawaz.com
     rinterpreter@milaz.com
22
23   Attorneys for the ITAA

24
25
26
27
28

                                                                         91
